

EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
SALE AND SERVICING AGREEMENT
 
Among
 
HORIZON CREDIT II LLC,
as the Buyer,
 
And
 
HORIZON TECHNOLOGY FINANCE CORPORATION,
as the Originator,
 
And
 
HORIZON TECHNOLOGY FINANCE MANAGEMENT LLC,
as the Servicer,
 
And
 
U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Custodian,
 
And
 
WELLS FARGO CAPITAL FINANCE, LLC,
 
as the Agent

 

--------------------------------------------------------------------------------

 
Dated as of July 14, 2011

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



         
Page
           
ARTICLE I
DEFINITIONS
 
1
         
Section 1.01.
 
Definitions
 
1
 
Section 1.02.
 
Other Definitional Provisions
 
11
           
ARTICLE II
CONVEYANCE OF THE PURCHASED ASSETS; BORROWINGS UNDER LOAN AGREEMENT
 
12
         
Section 2.01.
 
Conveyance of the Purchased Assets; Payment of Sales Price
 
12
 
Section 2.02.
 
Ownership and Possession of Note Receivable Documents
 
13
 
Section 2.03.
 
Books and Records; Intention of the Parties
 
13
 
Section 2.04.
 
Delivery of Required Asset Documents
 
13
 
Section 2.05.
 
Acceptance by the Agent of the Required Asset Documents; Certification by the
Collateral Custodian
 
14
 
Section 2.06.
 
Conditions Precedent to Closing
 
15
 
Section 2.07.
 
Conditions to Transfers of Notes Receivables
 
15
           
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
16
         
Section 3.01.
 
Representations and Warranties of the Buyer
 
16
 
Section 3.02.
 
Representations and Warranties of the Originator
 
18
 
Section 3.03.
 
Representations and Warranties Regarding the Notes Receivable
 
20
 
Section 3.04.
 
Notice of Breach of Representations and Warranties
 
21
 
Section 3.05.
 
Repurchase or Substitutions of Ineligible Notes Receivable
 
22
           
ARTICLE IV
ADMINISTRATION AND SERVICING OF TRANSFERRED NOTES RECEIVABLE
 
24
         
Section 4.01.
 
Appointment of the Servicer
 
24
 
Section 4.02.
 
Duties and Responsibilities of the Servicer
 
24
 
Section 4.03.
 
Authorization of the Servicer
 
26
 
Section 4.04.
 
Collection of Payments
 
26
 
Section 4.05.
 
Realization Upon Defaulted Notes Receivable
 
27
 
Section 4.06.
 
Maintenance of Insurance Policies
 
28
 
Section 4.07.
  
Representations and Warranties of the Servicer
  
28

 
Section 4.08.
 
Covenants of the Servicer
 
29
 
Section 4.09.
 
The Collateral Custodian
 
32
 
Section 4.10.
 
Representations and Warranties of the Collateral Custodian
 
35
 
Section 4.11.
  
Covenants of the Collateral Custodian
  
36

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



           
Page
                 
Section 4.12.
 
The Agent
 
37
   
Section 4.13.
 
Payment of Certain Expenses by the Servicer and the Buyer
 
37
   
Section 4.14.
 
Reports
 
38
   
Section 4.15.
 
Annual Statement as to Compliance
 
38
   
Section 4.16.
 
Limitation on Liability
 
38
   
Section 4.17.
 
The Servicer Not to Resign
 
39
   
Section 4.18.
 
Access to Certain Documentation and Information Regarding the Transferred Notes
Receivable
 
39
   
Section 4.19.
 
Identification of Records
 
40
             
ARTICLE V
 
ESTABLISHMENT OF CASH MANAGEMENT ACCOUNT
 
40
             
Section 5.01.
 
Cash Management Account
 
40
             
ARTICLE VI
 
[RESERVED]
 
40
         
ARTICLE VII
 
COVENANTS
 
40
             
Section 7.01.
 
Financial Covenants of Horizon and Horizon Management
 
40
   
Section 7.02.
 
Covenants Regarding Purchased Assets
 
41
             
ARTICLE VIII
 
THE SERVICER
 
42
             
Section 8.01.
 
Indemnification; Third Party Claims
 
42
   
Section 8.02.
 
Relationship of Servicer to the Buyer and the Agent
 
44
   
Section 8.03.
 
Servicer May Be a Lender
 
44
             
ARTICLE IX
 
SERVICER DEFAULT
 
44
             
Section 9.01.
 
Servicer Default
 
44
   
Section 9.02.
 
Appointment of Successor
 
46
   
Section 9.03.
 
Waiver of Defaults
 
48
   
Section 9.04.
 
Accounting Upon Termination of Servicer
 
48
         
ARTICLE X
  
TERMINATION   
 
48
         

   
Section 10.01.
 
Termination
 
48
             
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
49
             
Section 11.01.
 
Amendment
 
49
   
Section 11.02.
  
Duration of Agreement
  
49


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

           
Page
                 
Section 11.03.
 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
49
   
Section 11.04.
 
Notices
 
50
   
Section 11.05.
 
Severability of Provisions
 
51
   
Section 11.06.
 
No Partnership
 
52
   
Section 11.07.
 
Counterparts
 
52
   
Section 11.08.
 
Successors and Assigns
 
52
   
Section 11.09.
 
Headings
 
52
   
Section 11.10.
 
Non-Petition Agreement
 
52
   
Section 11.11.
 
Due Diligence
 
53
   
Section 11.12.
 
No Reliance
 
53
   
Section 11.13.
 
Conflicts
 
53
 
  
Section 11.14.
  
No Agency
  
53


 
-iii-

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Form of Servicer Report
EXHIBIT B
 
Form of S&SA Assignment
EXHIBIT C
 
Form of Note Receivable Schedule
EXHIBIT D-1
 
Form of Initial Collateral Certification
EXHIBIT D-2
 
Form of Final Collateral Certification
EXHIBIT E
 
Form of Request for Release of Documents and Receipt
EXHIBIT F
 
Form of Servicer’s Certificate
EXHIBIT G
 
Form of Note Receivable Checklist
     
ANNEX 1
  
Location of Note Receivable Documents Held by Collateral Custodian


 
-iv-

--------------------------------------------------------------------------------

 
 
SALE AND SERVICING AGREEMENT
 
This Sale and Servicing Agreement is entered into as of July 14, 2011, by and
among Horizon Credit II LLC, a Delaware limited liability company, as the Buyer,
Horizon Technology Finance Corporation, a Delaware corporation, as the
Originator, Horizon Technology Finance Management LLC, a Delaware limited
liability company, as the Servicer, U.S. Bank National Association, a national
banking association, as the Collateral Custodian, and Wells Fargo Capital
Finance, LLC, a Delaware limited liability company, as the Agent for Lenders
under the Loan Agreement (as hereinafter defined).
 
WITNESSETH:
 
In consideration of the mutual agreements herein contained, the parties hereto
hereby agree as follows for the benefit of each of them and for the benefit of
the Agent and Lenders:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01.          Definitions.
 
Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the meanings specified in this Article.
Capitalized terms used herein but not specifically defined herein shall, to the
extent defined in the Loan Agreement, have the respective meanings ascribed to
them in the Loan Agreement.
 
“1940 Act”: The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.
 
“Accepted Servicing Practices”: The servicing practices and collection
procedures of the Servicer that are in accordance with the Required Procedures,
the applicable Note Receivable Documents and Applicable Law and which are
consistent with the higher standard of (i) customary servicing practices of
prudent institutions which service loans or other financial assets similar to
the Transferred Notes Receivable for their own account or for the account of
others and (ii) the same care, skill, prudence and diligence with which the
Servicer services and administers loans or other financial assets which are
similar to the Transferred Notes Receivable serviced or administered pursuant to
this Agreement, for its own account or for the account of others.
 
“Advance”: Has the meaning set forth in Section 2.01(b) hereof.
 
“Advances Outstanding: As of any date of determination, the aggregate principal
amount of Advances outstanding on such date, after giving effect to all
repayments of Advances and makings of new Advances on such date.
 
“Affiliate”: Has the meaning set forth in the Loan Agreement.

 
 

--------------------------------------------------------------------------------

 
 
“Agent”: Wells Fargo Capital Finance, LLC, a Delaware limited liability company,
as Agent for the Lenders under the Loan Agreement, or any successor Agent under
the Loan Agreement.
 
“Agent’s Account”: Has the meaning set forth in the Loan Agreement.
 
“Aggregate Outstanding Loan Balance”: As of any date of determination, the sum
of the Outstanding Loan Balances of all Eligible Notes Receivable included as
part of the Collateral on such date (and specifically excluding all Ineligible
Notes Receivable).
 
“Agreement”: This Sale and Servicing Agreement, as it may be amended and
supplemented from time to time.
 
“Applicable Law”: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, predatory lending laws,
the Federal Truth in Lending Act, and Regulation Z and Regulation B of the
Federal Reserve Board), and applicable judgments, decrees, injunctions, writs,
orders, or line action of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.
 
“Availability”: Has the meaning set forth in the Loan Agreement.
 
“Bankruptcy Code”: Title 11 of the United States Code, as in effect from time to
time.
 
“Bankruptcy Event”: With respect to a Person, shall be deemed to have occurred
if either:
 
(a)           a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or for
all or substantially all of its assets, or any similar action with respect to
such Person under any law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, and such case or proceeding
shall continue undismissed or unstayed, and in effect, for a period of 60
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case or proceeding under any such law now or hereafter
in effect; or
 
(b)           such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors shall vote to implement any of the foregoing.

 
2

--------------------------------------------------------------------------------

 
 
“Bankruptcy Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, composition or adjustment of
debts or similar debtor relief laws from time to time in effect affecting the
rights of creditors generally.
 
“Bankruptcy Proceeding”: Any case, action or proceeding before any Governmental
Authority relating to a Bankruptcy Event.
 
“Borrowing Base”: Has the meaning set forth in the Loan Agreement.
 
“Borrowing Base Certificate”: Has the meaning set forth in the Loan Agreement.
 
“Business Day”: Any day that is not a Saturday, Sunday, or other day on which
banks are authorized or required to close in the State of New York, the State of
Connecticut, the State of California, or the State of Texas.
 
“Buyer”: Horizon Credit II LLC, a Delaware limited liability company.
 
“Cash Management Agreement”: Has the meaning set forth in the Loan Agreement.
 
“Closing Date”: July 14, 2011.
 
“Code”: The Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated by the United States Treasury thereunder.
 
“Collateral”: Has the meaning provided in the Loan Agreement.
 
“Collateral Custodian”: U.S. Bank, as the Collateral Custodian under this
Agreement, or any successor collateral custodian under this Agreement.
 
“Collateral Custodian Fee”: Means the fee identified as such in the Collateral
Custodian Fee Letter.
 
“Collateral Custodian Fee Letter”: Means the fee letter, dated as of July 6,
2011, among the Buyer, the Originator, and the Collateral Custodian, and any fee
letter entered into with the consent of the Agent by the Buyer and any successor
collateral custodian appointed pursuant to this Agreement.
 
“Collection Period”: With respect to any Payment Date, the period consisting of
the calendar month (or portion hereof during which this Agreement is in effect)
immediately preceding the related Record Date.
 
“Collection Account”: Has the meaning set forth in the Loan Agreement.

 
3

--------------------------------------------------------------------------------

 

“Collections”: (a) All cash collections or other cash proceeds received by the
Buyer or by the Servicer or the Originator on behalf of the Buyer from any
source in payment of any amounts owed in respect of a Transferred Note
Receivable, including, without limitation, interest, principal, Insurance
Proceeds, and all Recoveries, (b) all amounts received by the Buyer in
connection with the removal of a Transferred Note Receivable from the Collateral
pursuant to Section 3.05 and (c) any other funds received by or on behalf of the
Buyer with respect to any Transferred Note Receivable or Related Property, but
excluding, in the case of (a), (b) or (c), as applicable, amounts in respect of
any Retained Interest and Excluded Amounts.
 
“Data Tape”: Has the meaning set forth in the Loan Agreement.
 
“Default”: Any occurrence that is, or with notice or the lapse of time or both
would become, an Event of Default.
 
“Defaulted Note Receivable”: Has the meaning set forth in the Loan Agreement.
 
“Dollars” or “$” refers to lawful money of the United States.
 
“Eligible Note Receivable”: On any date of determination, any Transferred Note
Receivable that both (a) complies with the representations and warranties set
forth in Section 3.03 and (b) is an Eligible Note Receivable under the Loan
Agreement.
 
“Event of Default”: Either a Servicer Default or an “Event of Default” under the
Loan Agreement.
 
“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Excluded Amounts”: Any Collections received with respect to Notes Receivable
which have been removed from the Collateral pursuant to Section 3.05 to the
extent such Collections are attributable to a time after the effective date of
the applicable substitution, repurchase or release.
 
“Fair Market Value”: With respect to a Transferred Note Receivable, if such
Transferred Note Receivable has been reduced in value on such date of
determination below the original principal amount (other than as a result of the
allocation of a portion of the original principal amount to warrants or other
equity entitlements), the fair market value of such Transferred Note Receivable
as determined by the Board of Directors of the Originator and reviewed by its
auditors and communicated to the Servicer.
 
“Fee Letter”: Has the meaning provided in the Loan Agreement.
 
“Final Collateral Certification”: The certification in the form of Exhibit D-2
hereto prepared by the Collateral Custodian.
 
“GAAP”: Has the meaning provided in the Loan Agreement.
 
“Governmental Authority”: Has the meaning set forth in the Loan Agreement.
 
“Horizon”: Horizon Technology Finance Corporation, a Delaware corporation.

 
4

--------------------------------------------------------------------------------

 
 
“Horizon Management”: Horizon Technology Finance Management LLC, a Delaware
limited liability company.
 
“Horizon Indemnified Party”: Has the meaning set forth in Section 8.01(c)
hereof.
 
“Indebtedness”: Has the meaning set forth in the Loan Agreement.
 
“Indemnified Parties”: Has the meaning set forth in Section 8.01(c) hereof.
 
“Indemnifying Parties”: Has the meaning set forth in Section 8.01(d) hereof.
 
“Ineligible Note Receivable”: Any Note Receivable or portion thereof that is not
an Eligible Note Receivable.
 
“Initial Collateral Certification”: The certification in the form of Exhibit D-1
hereto prepared by the Collateral Custodian.
 
“Insurance Policy”: With respect to any Transferred Note Receivable, an
insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Transferred Note Receivable.
 
“Insurance Proceeds”: Any amounts payable or any payments made to the Buyer or
to the Servicer on its behalf under any Insurance Policy.
 
“Intangible Assets”: With respect to any Person, that portion of the book value
of all of such Person’s assets that would be treated as intangibles under GAAP.
 
“Lender”: Has the meaning set forth in the Loan Agreement.
 
“Lender Group”: Has the meaning set forth in the Loan Agreement.
 
“Lien”: With respect to any asset, (a) any mortgage, lien, pledge, charge,
security interest, hypothecation, option or encumbrance of any kind in respect
of such asset or (b) the interest of a vendor or lessor under any conditional
sale agreement, financing lease or other title retention agreement relating to
such asset.
 
“Loan Agreement”: The Loan and Security Agreement among the Agent, the Lenders,
and the Buyer, dated as of July 14, 2011, as it may be amended or supplemented
from time to time.
 
“Loan Documents”: This Agreement, the Loan Agreement, each S&SA Assignment, the
Fee Letter, the Collateral Custodian Fee Letter, any UCC financing statements
filed pursuant to the terms of this Agreement or the Loan Agreement, and any
additional document, letter, fee letter, certificate, opinion, agreement or
writing the execution of which is necessary or incidental to carrying out the
terms of the foregoing documents.
 
“Material Adverse Change”: Has the meaning set forth in the Loan Agreement.

 
5

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on, as applicable, (a) the business, condition
(financial or otherwise), operations, performance, or properties of the
Originator, the Servicer, the Buyer, or the Collateral Custodian, (b) the
validity, enforceability or collectability of this Agreement, any other Loan
Document or the Purchased Assets, (c) the rights and remedies of the Agent or
any member of the Lender Group under this Agreement or any Loan Document or (d)
the ability of any of the Originator, the Servicer, the Buyer, or the Collateral
Custodian to perform its obligations under this Agreement or any other Loan
Document, or (e) the status, existence, perfection, priority, or enforceability
of the interest of the Buyer in the Purchased Assets or of the Agent on behalf
of the Lender Group in the Collateral.
 
“Note Receivable” A promissory note evidencing a commercial loan made or
purchased by Originator in accordance with the Required Procedures and secured
by a Lien on property owned by the maker of such note.
 
“Note Receivable Checklist”: With respect to any Transferred Note Receivable,
the list delivered to the Agent and the Collateral Custodian pursuant to Section
2.04 that identifies the related Note Receivable Documents that are Required
Asset Documents, in the form of Exhibit G hereto.
 
“Note Receivable Documents”: With respect to any Transferred Note Receivable,
the Note Receivable and all other material loan or collateral documentation
executed or delivered in connection therewith.
 
“Notes Receivable Schedule”: The schedule of Notes Receivable conveyed to the
Buyer on each Transfer Date and delivered to the Agent and the Collateral
Custodian in connection with each Advance or as new Notes Receivable are
contributed to the Buyer, initially as set forth in Exhibit C hereto.
 
“Obligations”: Has the meaning set forth in the Loan Agreement.
 
“Obligor”: With respect to any Note Receivable, the Person or Persons obligated
to make payments pursuant to such Note Receivable, including any guarantor
thereof.
 
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Person delivering such certificate, in each case as required by this Agreement.
 
“Opinion of Counsel”: A written opinion of counsel who may be employed by the
Servicer, the Buyer, the Originator or any of their respective Affiliates, in
form and substance satisfactory to the Agent.
 
“Originator”: Horizon, in its capacity as the Originator hereunder, and its
permitted successors and assigns.
 
“Outstanding Loan Balance”: With respect to any Note Receivable, as of any date
of determination, the lesser of (i) the Fair Market Value of such Note
Receivable and (ii) the total remaining amounts of principal payable by the
Obligor thereof.

 
6

--------------------------------------------------------------------------------

 
 
“Payment Date”: The fifteenth day of each calendar month, or if any such day is
not a Business Day, the first Business Day following such day, commencing on
August 15, 2011.
 
“Permitted Discretion”: A determination made in the exercise of reasonable (from
the perspective of a secured asset-based lender) business judgment.
 
“Permitted Liens”: Has the meaning set forth in the Loan Agreement.
 
“Person”: Any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, national banking
association, unincorporated organization or government or any agency or
political subdivision thereof.
 
“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.
 
“Purchased Assets”: All right, title and interest, whether now owned or
hereafter received, acquired or arising, and wherever located, of the Originator
in and to the property described in clauses (i) through (ix) below and all
accounts, cash and currency, chattel paper, tangible chattel paper, electronic
chattel paper, copyrights, copyright licenses, other intellectual property
rights, equipment, fixtures, contract rights, general intangibles, instruments,
certificates of deposit, certificated securities, uncertificated securities,
financial assets, securities entitlements, commercial tort claims, deposit
accounts, inventory, investment property, letter-of-credit rights, software,
supporting obligations, accessions, and other property consisting of, arising
out of, or related to any of the following (in each case excluding the Retained
Interest and the Excluded Amounts):
 
(i)           the Transferred Notes Receivable, and all monies due or to become
due in payment of such Notes Receivable on and after the related Transfer Date,
including but not limited to all Collections and all obligations owed to the
Originator in connection with the Transferred Notes Receivable;
 
(ii)          any Related Property securing or purporting to secure the
Transferred Notes Receivable (to the extent the Originator has been granted a
Lien thereon) including the related security interest granted by the Obligor
under the Transferred Notes Receivable, all proceeds from any sale or other
disposition of such Related Property;
 
(iii)         all security interests, Liens, guaranties, warranties, letters of
credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time purporting to secure payment of any
Transferred Note Receivable, together with all UCC financing statements or
similar filings relating thereto;
 
(iv)         all claims (including “claims” as defined in Bankruptcy Code §
101(5)), suits, causes of action, and any other right of the Originator, whether
known or unknown, against the related Obligors, if any, or any of their
respective Affiliates, agents, representatives, contractors, advisors, or any
other Person that in any way is based upon, arises out of or is related to any
of the foregoing, including, to the extent permitted to be assigned under
applicable law, all claims (including contract claims, tort claims, malpractice
claims, and claims under any law governing the purchase and sale of, or
indentures for, securities), suits, causes of action, and any other right of the
Originator against any attorney, accountant, financial advisor, or other Person
arising under or in connection with the related Note Receivable Documents;

 
7

--------------------------------------------------------------------------------

 
 
(v)          all cash, securities, or other property, and all setoffs and
recoupments, received or effected by or for the account of the Originator under
such Transferred Notes Receivable (whether for principal, interest, fees,
reimbursement obligations, or otherwise) after the related Transfer Date,
including all distributions obtained by or through redemption, consummation of a
plan of reorganization, restructuring, liquidation, or otherwise of any related
Obligor or the related Note Receivable Documents, and all cash, securities,
interest, dividends, and other property that may be exchanged for, or
distributed or collected with respect to, any of the foregoing;
 
(vi)         all Insurance Policies;
 
(vii)        the Note Receivable Documents with respect to such Transferred
Notes Receivable;
 
(viii)       all Warrant Assets with respect to Transferred Notes Receivable;
and
 
(ix)          the proceeds of each of the foregoing.
 
“Record Date”: With respect to each Payment Date, the tenth day of each calendar
month occurring during the calendar month of such Payment Date, or if any such
day is not a Business Day, the first Business Day following such day, commencing
August 10, 2011.
 
“Recoveries”: With respect to any Defaulted Note Receivable, proceeds of the
sale of any Related Property, proceeds of any related Insurance Policy, and any
other recoveries with respect to such Transferred Note Receivable and Related
Property, and amounts representing late fees and penalties, net of Liquidation
Expenses and amounts, if any, received that are required to be refunded to the
Obligor on such Transferred Note Receivable.
 
“Related Property”: With respect to any Transferred Note Receivable, any
property or other assets of the Obligor thereunder pledged or purported to be
pledged as collateral or in which a Lien has been granted or purported to be
granted to secure the repayment of such Transferred Note Receivable and
including, without limitation, intellectual property rights.
 
“Released Amounts”: With respect to any payment or Collection received with
respect to any Transferred Note Receivable on any Business Day (whether such
payment or Collection is received by the Servicer, the Originator or the Buyer),
an amount equal to that portion of such payment or collection constituting
Excluded Amounts or Retained Interest.
 
“Replaced Note Receivable”: Has the meaning set forth in Section 3.05(a) hereof.
 
“Required Asset Documents”: Has the meaning provided in the Loan Agreement.
 
“Required Procedures”: Has the meaning set forth in the Loan Agreement.

 
8

--------------------------------------------------------------------------------

 
 
“Repurchase Price”: Has the meaning set forth in Section 3.05(a) hereof.
 
“Responsible Officer”: When used with respect to:
 
(a)           the Collateral Custodian, any officer within the Corporate Trust
Office of such Person, including any Vice President, Assistant Vice President,
Secretary, Assistant Secretary or any other officer of such Person customarily
performing functions similar to those performed by any of the above designated
officers and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject and, in each case, responsible for the
performance of the Collateral Custodian under this Agreement;
 
(b)           the Agent, or any Affiliate of the Agent, any Vice President of
such Person; and
 
(c)           the Buyer, the Servicer, the Originator or any of them, any
individual who is an “Authorized Person” (as defined in the Loan Agreement) for
such entity.
 
“Retained Interest”: With respect to each Transferred Note Receivable, the
following interests, rights and obligations in such Transferred Note Receivable
and under the associated Note Receivable Documents, which are being retained by
the Originator: (a) all of the obligations, if any, to provide additional
funding with respect to such Transferred Note Receivable, (b) all of the rights
and obligations, if any, of the agent(s) under the documentation evidencing such
Transferred Note Receivable, (c) the applicable portion of the interests, rights
and obligations under the documentation evidencing such Transferred Note
Receivable that relate to such portion(s) of the indebtedness that is owned by
another lender or is being retained by the Originator, (d) any unused,
commitment or similar fees associated with the additional funding obligations
that are not being transferred in accordance with clause (a) of this definition,
(e) any agency or similar fees associated with the rights and obligations of the
agent that are not being transferred in accordance with clause (b) of this
definition, and (f) any advisory, consulting or similar fees due from the
Obligor associated with services provided by the agent that are not being
transferred in accordance with clause (b) of this definition.
 
“Review Criteria”: Has the meaning set forth in Section 2.05(c) hereof.
 
“Revolving Credit Availability Period”: Has the meaning provided in the Loan
Agreement.
 
“S&SA Assignment”: An assignment of Purchased Assets from the Originator to the
Buyer pursuant to this Agreement, in the form of Exhibit B hereto.
 
“Sales Price”: Has the meaning set forth in Section 2.01(b) hereof.
 
“Scheduled Payment”: On any Record Date, with respect to any Transferred Note
Receivable, each monthly or quarterly payment (whether principal, interest or
principal and interest) scheduled to be made by the related Obligor after such
Record Date under the terms of such Transferred Note Receivable.

 
9

--------------------------------------------------------------------------------

 
 
“Securities Act”: The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Servicer”: Horizon Management, in its capacity as the Servicer hereunder, or
any successor servicer appointed as herein provided.
 
“Servicer Default”: Has the meaning set forth in Section 9.01 hereof.
 
“Servicer Indemnified Party”: Has the meaning set forth in Section 8.01(a)
hereof.
 
“Servicer Report”: A report substantially in the form of Exhibit A hereto, to be
delivered as contemplated by Section 4.14(a) hereof.
 
“Servicer’s Certificate”: Has the meaning set forth in Section 4.14(b) hereof.
 
“Servicing Fee”: For each Payment Date, an amount equal to the product of
(a) the average daily Aggregate Outstanding Loan Balance during the related
Collection Period, multiplied by (b) the Servicing Fee Rate for such Collection
Period, multiplied by (c) a fraction, the numerator of which is the number of
days in such Collection Period and the denominator of which is 360.
 
“Servicing Fee Rate”: A rate equal to one percent (1.00%) per annum.
 
“Servicing Records”: All documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Transferred Notes Receivable, any item of Related Property
and the related Obligors, other than the Note Receivable Documents.
 
“Solvent”: Has the meaning provided in the Loan Agreement.
 
“Subsidiary”: Has the meaning provided in the Loan Agreement.
 
“Successor Servicer”: Has the meaning set forth in Section 9.02(a) hereof.
 
“Swing Loan”: Has the meaning set forth in the Loan Agreement.
 
“Tangible Net Worth” Has the meaning provided in the Loan Agreement.
 
“Third Party Claim”: Has the meaning set forth in Section 8.01(d) hereof.
 
“Transfer”: Has the meaning set forth in Section 2.07 hereof.
 
“Transfer Date”: With respect to each Transferred Note Receivable, the date
specified as the “Transfer Date” in the related S&SA Assignment, on and after
which Collections on such Transferred Note Receivable shall be property of the
Buyer.

 
10

--------------------------------------------------------------------------------

 
 
“Transferred Notes Receivable”: Each Note Receivable and corresponding Warrant
Asset, if any, that is sold or contributed to the Buyer hereunder.
 
“UCC”: The Uniform Commercial Code as in effect in the State of New York.
 
“UCC Financing Statement”: A financing statement meeting the requirements of the
UCC of the relevant jurisdiction.
 
“United States”: The United States of America.
 
“U.S. Bank”: U.S. Bank National Association, a national banking association.
 
“Warrant Asset”: Means any equity purchase warrants or similar rights
convertible into or exchangeable or exercisable for any equity interests
received by Horizon as an “equity kicker” from an Obligor in connection with a
Transferred Note Receivable.
 
Section 1.02.          Other Definitional Provisions.
 
(a)           Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
 
(b)           All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
 
(c)           As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under GAAP. To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Agreement
or in any such certificate or other document shall control.
 
(d)           The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Article, Section, Schedule
and Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” shall mean “including without limitation.”
 
(e)           The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 
11

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
CONVEYANCE OF THE PURCHASED ASSETS;
BORROWINGS UNDER LOAN AGREEMENT
 
Section 2.01.          Conveyance of the Purchased Assets; Payment of Sales
Price.
 
(a)           Conveyance of the Purchased Assets.
 
(i)            On each Transfer Date, in consideration of the payment of the
Sales Price therefor and subject to the satisfaction of the conditions to each
Transfer set forth in Section 2.07 hereof, the Originator hereby sells to the
Buyer, without recourse, but subject to the other terms and provisions of this
Agreement, all of the right, title and interest of the Originator in and to the
Purchased Assets identified in the applicable S&SA Assignment and the related
Note Receivable Schedule, and all proceeds of the foregoing.
 
(ii)           On each Transfer Date, the Buyer hereby purchases, and
acknowledges the sale to it, of the Purchased Assets identified in the
applicable S&SA Assignment and the related Note Receivable Schedule, receipt of
which is hereby acknowledged by the Buyer. Concurrently with such delivery, as
of the applicable Transfer Date, the Buyer automatically grants a security
interest in the Purchased Assets identified in the applicable S&SA Assignment
and the related Note Receivable Schedule (a copy of which has or will
concurrently therewith be delivered to the Agent) to the Agent pursuant to the
Loan Agreement as security for the Buyer’s Obligations under the Loan Agreement
and the other Loan Documents.
 
(iii)          Notwithstanding anything to the contrary herein, in no event
shall the Buyer be required to purchase the Purchased Assets identified in any
S&SA Assignment and the related Note Receivable Schedule on any Transfer Date if
the conditions precedent to the applicable Transfer set forth in Section 2.07
have not been fulfilled.
 
(iv)          The Servicer shall, at its own expense, within one (1) Business
Day following each Transfer Date, indicate in its computer files that the
Purchased Assets identified in the applicable S&SA Assignment and the related
Note Receivable Schedule have been sold to the Buyer pursuant to this Agreement.
 
(v)           The parties hereto intend that the conveyances contemplated hereby
be sales from the Originator to the Buyer of the Purchased Assets identified in
each S&SA Assignment and related Note Receivable Schedule. In the event the
transactions with respect to the Purchased Assets set forth herein are deemed
not to be a sale, the Originator hereby grants to the Buyer a security interest
in all of the Originator’s right, title and interest in, to and under such
Purchased Assets, to secure all of the Originator’s obligations hereunder, and
this Agreement shall constitute a security agreement under Applicable Law.

 
12

--------------------------------------------------------------------------------

 

(b)           Payment of the Sales Price. The purchase price for each Purchased
Asset sold to Buyer under this Agreement (each, a “Sales Price”) shall be the
then-outstanding principal balance of the related Note Receivable calculated as
of the related Transfer Date. The Sales Price for each Transferred Note
Receivable shall be paid by the Buyer on the related Transfer Date by means of
(i) cash in the amount then available as an advance by the Lender Group to Buyer
with respect to such Transferred Note Receivable under the Loan Agreement and
Section 2.07 (each, an “Advance”), and (ii) a capital contribution by the
Originator to the Buyer of the remaining amount.
 
(c)           Acknowledgment of Buyer. The Buyer acknowledges and agrees that
with respect to any Transferred Note Receivable, the Buyer may ultimately
receive from the Originator an amount less than the Sales Price paid by the
Buyer to the Originator therefor, and that the Buyer shall have no recourse
against the Originator for such deficiency of the principal, interest, fees,
expenses or any other amounts owing under such Transferred Note Receivable, or
under or pursuant to any of the related Note Receivable Documents or any other
document executed in connection therewith; provided that the foregoing shall not
be deemed to release the Originator from liability for its express
representations, warranties and covenants under this Agreement.
 
Section 2.02.          Ownership and Possession of Note Receivable Documents.
 
With respect to each Transferred Note Receivable, as of the related Transfer
Date, the ownership of the related Note Receivable Documents shall be vested in
the Buyer as part of the Collateral to secure the Obligations, and a security
interest in the related Note Receivable Documents shall be granted and pledged
by the Buyer to the Agent pursuant to the Loan Agreement, and the Collateral
Custodian shall take possession of the related Note Receivable Documents as
contemplated in Section 2.04 hereof.
 
Section 2.03.          Books and Records; Intention of the Parties.
 
On or prior to the Closing Date, the Originator shall, at such party’s sole
expense, cause to be filed UCC Financing Statements naming the Buyer as “buyer”
and describing the Purchased Assets being sold by the Originator to the Buyer
with the office of the Secretary of State of the state in which the Originator
is “located” for purpose of the applicable UCC and in any other jurisdictions as
shall be necessary to perfect a security interest in the Purchased Assets.
 
Section 2.04.          Delivery of Required Asset Documents.
 
(a)           The Originator shall, with respect to each Note Receivable subject
to a Transfer, as of the related Transfer Date, (i) no later than (A) 2:00 p.m.
New York City time two (2) Business Days prior to the related Transfer Date, or
(B) if the Buyer is requesting a Swing Loan under the Loan Agreement with
respect to such Transfer, 12:00 noon New York City time on the Business Day
prior to the related Transfer Date, deliver or cause to be delivered to the
Collateral Custodian and the Agent, by facsimile transmission or in an
electronic format mutually agreed to by the Originator, the Collateral Custodian
and the Agent, the Note Receivable Schedule, Note Receivable Checklist and
copies of all Required Asset Documents with respect to such Note Receivable, and
(ii) within five (5) Business Days after such Transfer Date, deliver (or caused
to be delivered) to the Collateral Custodian a copy of the Note Receivable
Checklist (on which the Collateral Custodian shall rely) and the originals or
copies, as applicable, of all Required Asset Documents with respect to such Note
Receivable.

 
13

--------------------------------------------------------------------------------

 
 
(b)           In taking possession of the Required Asset Documents delivered to
it by the Originator, the Collateral Custodian shall act solely as agent for the
Agent, on behalf of the Lender Group, in accordance with the terms hereof and
the Loan Agreement, and not as agent for the Originator, the Servicer, the Buyer
or any other party.
 
Section 2.05.          Acceptance by the Agent of the Required Asset Documents;
Certification by the Collateral Custodian.
 
(a)           Based on the Final Collateral Certification received by the Agent
from the Collateral Custodian and as of the date of delivery thereof, the Agent
acknowledges the Collateral Custodian’s receipt of the Note Receivable Documents
delivered to the Collateral Custodian on behalf of the Agent pursuant to
Section 2.04 and declares that such Note Receivable Documents and any
amendments, replacements or supplements thereto and all other assets
constituting the Collateral that are delivered to the Collateral Custodian
pursuant to this Agreement are being held for the use and benefit of the Lender
Group.
 
(b)           No later than (A) 4:00 p.m. New York City time on the Business Day
prior to the related Transfer Date, or (B) if the Buyer is requesting a Swing
Loan under the Loan Agreement with respect to such Transfer, 2:00 p.m. New York
City time on the related Transfer Date, the Collateral Custodian will deliver to
the Agent, with a copy to the Buyer, the Originator, and the Servicer, an
Initial Collateral Certification, confirming whether or not the Collateral
Custodian has received a copy of each Required Asset Document (as indicated on
the related Note Receivable Checklist) for each Note Receivable identified on
the Note Receivable Schedule to the S&SA Assignment with respect to such
Transfer Date.
 
(c)           Within three (3) Business Days after its receipt of the Required
Asset Documents for each such Transferred Note Receivable, the Collateral
Custodian shall review such Required Asset Documents to confirm that: (A) each
Required Asset Document has been properly executed and has no obviously missing
or mutilated pages, (B) file-stamped copies of UCC Financing Statements and
other filings required to be made as part of the Required Asset Documents as
indicated on the related Note Receivable Checklist are in the possession of the
Collateral Custodian, and (C) the original principal balance and Obligor name
with respect to such Transferred Note Receivable is accurately reflected on the
related Note Receivable Schedule (collectively, the “Review Criteria”). Upon
completion of such review, the Collateral Custodian will deliver a Final
Collateral Certification to the Agent, with a copy to the Buyer, the Originator,
and the Servicer, confirming its receipt of such Required Asset Documents. Such
certification will also contain an exception report attached as Attachment A
thereto which will identify any Transferred Notes Receivable for which (i) the
Collateral Custodian has not received a Required Asset Document or (ii) any
Review Criteria is not satisfied.

 
14

--------------------------------------------------------------------------------

 

(d)           The Originator shall have five (5) Business Days to deliver any
missing Required Asset Documents or correct any non-compliance with any Review
Criteria. If the Collateral Custodian has not received all of the Required Asset
Documents with respect to any Transferred Note Receivable prior to the
expiration of such five (5) Business Days, or the Originator has not corrected
any non-compliance with any Review Criteria with respect to any Transferred Note
Receivable prior to the expiration of such five (5) Business Days, then such
Transferred Note Receivable shall be deemed to be an Ineligible Note Receivable
and the Originator shall repurchase such Transferred Note Receivable pursuant to
Section 3.05(b) within one (1) Business Day after notice thereof at the
Repurchase Price thereof by depositing such Repurchase Price directly in the
Agent’s Account or the Collection Account; provided that in lieu of such a
repurchase, the Originator may comply with the substitution provisions of
Section 3.05(a).
 
(e)           It is understood and agreed that the obligation of the Originator
to repurchase or substitute any such Transferred Note Receivable pursuant to
this Section 2.05 and Section 3.05 shall constitute the sole remedy against
Originator with respect to such failure to comply with the foregoing delivery
requirements.
 
(f)           In performing its reviews of the Required Asset Documents, the
Collateral Custodian shall have no responsibility to determine the genuineness
of any document contained therein and any signature thereon. The Collateral
Custodian shall not have any responsibility for determining whether any document
is valid and binding, whether the text of any assignment or endorsement is in
proper or recordable form, whether any document has been recorded in accordance
with the requirements of any applicable jurisdiction or whether a blanket
assignment is permitted in any applicable jurisdiction.
 
Section 2.06.          Conditions Precedent to Closing. The effectiveness of
this Agreement shall be subject to the satisfaction of the following conditions
precedent as of the Closing Date:
 
(a)           all conditions precedent to the initial Advance under Section 3.1
of the Loan Agreement shall have been fulfilled;
 
(b)           the Originator shall have delivered to the Agent evidence of a
UCC-1 filing filed with the Delaware Secretary of State naming Originator as
seller and Buyer as buyer, to evidence the transfer of the Transferred Notes
Receivable and other Purchased Assets pursuant to this Agreement, in form and
substance reasonably satisfactory to the Agent; and
 
(c)           the Originator shall have taken any action reasonably requested by
the Agent or the Buyer required to maintain or evidence the ownership interest
of the Buyer in the Purchased Assets and the security interest of the Agent in
the Collateral.
 
Section 2.07.          Conditions to Transfers of Notes Receivables. On the
Closing Date and on any Business Day during the Revolving Credit Availability
Period, the Originator may sell Notes Receivable to the Buyer (each such sale, a
“Transfer”). Any Transfer (including any Transfer made on the Closing Date)
shall be subject to the following conditions:
 
(a)           At least two (2) Business Days prior to the proposed Transfer
Date, the Servicer shall give notice to the Agent of such proposed Transfer Date
and provide an estimate of the number of Notes Receivable and aggregate
Outstanding Loan Balance of such Notes Receivable proposed to be conveyed to the
Buyer on such Transfer Date.

 
15

--------------------------------------------------------------------------------

 
 
(b)           At least one (1) Business Day prior to the proposed Transfer Date,
the Buyer shall deliver to the Agent a final Note Receivable Schedule setting
forth the Notes Receivable proposed to be transferred on such Transfer Date.
 
(c)           On the applicable Transfer Date, the Buyer shall deliver to the
Agent a fully-executed S&SA Assignment and a final Note Receivable Schedule
setting forth the Notes Receivable transferred on such Transfer Date.
 
(d)           If the Buyer will obtain an Advance on such Transfer Date in
connection with the applicable Transfer, the conditions precedent or subsequent
to such Advance set forth Sections 3.1, 3.2, and 3.3 of the Loan Agreement shall
be satisfied.
 
(e)           As of the applicable Transfer Date, neither the Originator nor the
Buyer shall have reason to believe that its insolvency is imminent.
 
(f)           The Originator shall have taken any action reasonably requested by
the Agent or the Buyer required to maintain or evidence the ownership interest
of the Buyer in the Purchased Assets and the security interest of the Agent in
the Collateral.
 
(g)           Each of the representations and warranties made by the Originator
contained in Section 3.03 shall be true and correct with respect to each
Transferred Note Receivable sold or contributed to the Buyer on such Transfer
Date, and each of the Buyer and the Originator shall have performed all
obligations to be performed by it under the Loan Documents on or prior to such
Transfer Date; provided that, if any representation or warranty made by the
Originator pursuant to Section 3.03 shall be incorrect as of any Transfer Date
with respect to any Notes Receivable to be purchased on such date, the Buyer
shall only be relieved of its obligation to purchase such Transferred Note
Receivable affected by such breach and, assuming satisfaction or waiver of the
other conditions set forth in this clause (g), the Buyer shall nonetheless be
obligated to purchase all Notes Receivable to be purchased on such date that are
unaffected by such breach.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01.          Representations and Warranties of the Buyer.
 
The Buyer hereby represents, warrants and covenants to the other parties hereto
and the Lenders that as of each Transfer Date:
 
(a)           The Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has, and had at all relevant times, full power to own its
property, to carry on its business as currently conducted and to enter into and
perform its obligations under this Agreement and each Loan Document to which it
is a party;

 
16

--------------------------------------------------------------------------------

 

(b)           The execution and delivery by the Buyer of this Agreement and its
performance of and compliance with all of the terms hereof will not violate the
Buyer’s organizational documents or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in the breach or acceleration of, any material contract, agreement or
other instrument to which the Buyer is a party or which are applicable to the
Buyer or any of its assets;
 
(c)           The Buyer has the full power and authority to enter into and
consummate the transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance hereof, and has duly executed and
delivered this Agreement; this Agreement, assuming due authorization, execution
and delivery by the other party or parties thereto, constitutes a valid, legal
and binding obligation of the Buyer, enforceable against it in accordance with
the terms thereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other similar laws
relating to or affecting the rights of creditors generally, and by general
equity principles (regardless of whether such enforcement is considered in a
proceeding in equity or at law);
 
(d)           The Buyer is not in violation of, and the execution and delivery
by the Buyer of this Agreement and its performance and compliance with the terms
of this Agreement will not constitute a violation with respect to any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over it or its business, which
violation would materially and adversely affect the financial condition or
operations of the Buyer or any of its properties or materially and adversely
affect the performance of any of its duties hereunder;
 
(e)           There are no actions or proceedings against, or investigations of,
the Buyer currently pending with regard to which the Buyer has received service
of process, and no action or proceeding against, or investigation of, the Buyer
is, to the knowledge of the Buyer, threatened or otherwise pending before any
court, administrative agency or other tribunal that (A) would prohibit its
entering into this Agreement or render its obligations hereunder invalid, (B)
seeks to prevent the consummation of any of the transactions contemplated
hereby, or (C) would prohibit or materially and adversely affect the performance
by the Buyer of its obligations hereunder;
 
(f)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Buyer of, or compliance by the Buyer with, this Agreement, or
for the consummation of the transactions contemplated hereby, except for such
consents, approvals, authorizations and orders, if any, that have been obtained
prior to such date;
 
(g)           The Buyer is Solvent, is able to pay its debts as they become due
and has capital sufficient to carry on its business and its obligations
hereunder; it will not be rendered insolvent by the execution and delivery of
this Agreement or the assumption of any of its obligations hereunder; no
petition of bankruptcy (or similar Bankruptcy Proceeding) has been filed by or
against the Buyer;

 
17

--------------------------------------------------------------------------------

 

(h)           The Buyer will be the sole owner of each item in the Purchased
Assets transferred by the Originator, free and clear of any Lien other than
Permitted Liens, and, subject to the Loan Agreement, the Agent will have a first
priority perfected security interest in each item of Collateral, in each case
free and clear of any Lien other than Permitted Liens;
 
(i)           The Buyer acquired title to the Purchased Assets in good faith,
without notice of any adverse claim;
 
(j)           The Buyer is not required to be registered as an “investment
company,” under the 1940 Act;
 
(k)          The Buyer covenants that during the continuance of this Agreement
it will comply in all respects with the provisions of its organizational
documents in effect from time to time; and
 
(l)           Except with respect to the representations and warranties of the
Originator set forth in this Agreement and in each SS&A Assignment, the Buyer
has, independently and without reliance on the Originator, and based upon such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into the purchase of the Transferred Note Receivables and
other Purchased Assets being purchased by the Buyer on such Transfer Date.
 
Section 3.02.          Representations and Warranties of the Originator.
 
The Originator hereby represents and warrants to the other parties hereto and
the Lenders that as of the Closing Date and as of each Transfer Date:
 
(a)           The Originator is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, is
duly qualified, in good standing and licensed to carry on its business in each
state where the conduct of its business requires it to be so qualified and
licensed and has corporate power and authority to own its property, to carry on
its business as currently conducted and to enter into and perform its
obligations under each Loan Document to which it is a party;
 
(b)           The execution and delivery by the Originator of each Loan Document
to which it is a party and its performance of and compliance with the terms
thereof will not violate the Originator’s organizational documents or constitute
a default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach or acceleration of, any
material contract, agreement or other instrument to which the Originator is a
party or which may be applicable to the Originator or any of its assets, in each
case that is likely to affect materially and adversely its ability to carry out
the transactions contemplated hereby;
 
(c)           The Originator has the full power and authority to enter into and
consummate all transactions contemplated by the Loan Documents to be consummated
by it, has duly authorized the execution, delivery and performance of each Loan
Document to which it is a party and has duly executed and delivered each Loan
Document to which it is a party; each Loan Document to which it is a party,
assuming due authorization, execution and delivery by each of the other parties
thereto, constitutes a valid, legal and binding obligation of the Originator,
enforceable against it in accordance with the terms hereof, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

 
18

--------------------------------------------------------------------------------

 
 
(d)           The Originator is not in violation of, and the execution and
delivery of each Loan Document to which it is a party by the Originator and its
performance and compliance with the terms of each Loan Document to which it is a
party will not constitute a violation with respect to, any order or decree of
any court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction over it or its business, which violation
would materially and adversely affect the financial condition, business or
operations of the Originator or its properties or materially and adversely
affect the performance of its duties under any Loan Document to which it is a
party;
 
(e)           There are no actions or proceedings against, or investigations of,
the Originator currently pending with regard to which the Originator has
received service of process, and no action or proceeding against, or
investigation of, the Originator is, to the Originator’s knowledge, threatened
or otherwise pending before any court, administrative agency or other tribunal
that (A) would prohibit its entering into any Loan Document to which it is a
party or render its obligations thereunder invalid, (B) seeks to prevent the
consummation of any of the transactions contemplated by any Loan Document to
which it is a party or (C) would prohibit or materially and adversely affect the
sale and contribution of the Purchased Assets to the Buyer, the performance by
the Originator of its obligations under, or the validity or enforceability of,
any Loan Document to which it is a party;
 
(f)           No consent, approval, authorization or order of any court or
governmental agency or body is required for: (1) the execution, delivery and
performance by the Originator of, or compliance by the Originator with, any Loan
Document to which it is a party, (2) the sale and contribution of the Purchased
Assets to the Buyer, or (3) the consummation of the transactions required of it
by any Loan Document to which it is a party, except such as shall have been
obtained before such date, other than: (A) the filing or recording of financing
statements, instruments of assignment and other similar documents necessary in
connection with the sale of the Purchased Assets to the Buyer, (B) such
consents, approvals, authorizations, qualifications, registrations, filings or
notices as have been obtained or made and (C) where the lack of such consent,
approval, authorization, qualification, registration, filing or notice is
unlikely to have a Material Adverse Effect;
 
(g)           Immediately prior to the sale of the Purchased Assets to the
Buyer, the Originator had good and valid title to the Purchased Assets sold by
it on such date free and clear of all Liens other than Permitted Liens;
 
(h)           The Originator is Solvent, is able to pay its debts as they become
due and has capital sufficient to carry on its business and its obligations
under each Loan Document to which it is a party; it will not be rendered
insolvent by the execution and delivery of this Agreement or by the performance
of its obligations under each Loan Document to which it is a party; no petition
of bankruptcy (or similar Bankruptcy Proceeding) has been filed by or against
the Originator prior to the date hereof;

 
19

--------------------------------------------------------------------------------

 
 
(i)           The Originator has transferred the Purchased Assets transferred by
it on each Transfer Date without any intent to hinder, delay or defraud any of
its creditors;
 
(j)           The Originator has received fair consideration and reasonably
equivalent value in exchange for the Purchased Assets sold and contributed by it
on each Transfer Date to the Buyer;
 
(k)           The Originator has not dealt with any broker or agent or other
Person who might be entitled to a fee, commission or compensation in connection
with the transaction contemplated by this Agreement;
 
(l)           The Originator’s principal place of business and chief executive
offices are located at 312 Farmington Avenue, Farmington, Connecticut 06032, or
at such other address as shall be designated by such party in a prior written
notice to the other parties hereto; and
 
(m)         The Originator and the Servicer acknowledge and agree that the
Servicing Fee represents reasonable compensation for the performance of the
servicing duties hereunder and that the entire Servicing Fee shall be treated by
the Servicer and the Originator, for accounting purposes, as compensation for
the servicing and administration of the Transferred Notes Receivable pursuant to
this Agreement.
 
It is understood and agreed that the representations and warranties set forth in
this Section 3.02 shall survive delivery of the respective Required Asset
Documents to the Collateral Custodian as the agent of the Agent, and shall inure
to the benefit of the Agent, the Lenders, the Servicer, and the Buyer. Upon
discovery by the Originator, the Servicer, the Buyer, or the Agent of a breach
of any of the foregoing representations and warranties that materially and
adversely affects the value of any item of Collateral or the interests of the
Lender Group in any item of Collateral, the party discovering such breach shall
give prompt written notice to the other parties. The fact that Agent or any
Lender has conducted or has failed to conduct any partial or complete due
diligence investigation of the Note Receivable Documents shall not affect any
rights of the Lender Group under this Agreement.
 
Section 3.03.          Representations and Warranties Regarding the Notes
Receivable.
 
The Originator hereby represents and warrants to the Agent, for the benefit of
the Lender Group, that as of the Closing Date with respect to each Note
Receivable sold or contributed to the Buyer on the Closing Date, if any, and as
of each Transfer Date with respect to each Note Receivable sold or contributed
to the Buyer on such Transfer Date:
 
(a)           the Note Receivable is in full force and effect and constitutes
the legal, valid and binding obligation of the Obligor of such Note Receivable
to pay the stated amount of the Note Receivable and interest thereon, and the
related Note Receivable Documents are enforceable against such Obligor in
accordance with their respective terms;
 
(b)           the Note Receivable was originated, documented and closed, or was
acquired, by the Originator in accordance with the terms of the Required
Procedures in effect at the time of such origination or acquisition and arose in
the ordinary course of the Originator’s business from the lending of money to
the related Obligor;

 
20

--------------------------------------------------------------------------------

 
 
(c)           the Note Receivable and the Note Receivable Documents related
thereto are “general intangibles,” “instruments,” “payment intangibles,”
“accounts,” or “chattel paper” within the meaning of the UCC of all
jurisdictions that govern the perfection of the Transfer thereof to the Buyer;
 
(d)           all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Note
Receivable have been duly obtained, effected or given and are in full force and
effect;
 
(e)           any applicable taxes in connection with the transfer of such Note
Receivable have been paid;
 
(f)           the Note Receivable, together with the related Note Receivable
Documents, was originated in accordance with, and does not contravene in any
material respect any Applicable Laws (including, without limitation, laws, rules
and regulations relating to usury, predatory lending, truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy);
 
(g)           the Note Receivable, together with the related Note Receivable
Documents, is fully assignable without consent of the applicable Obligor or any
agent with respect to the Note Receivable (except for such consents which have
been obtained prior to the related Transfer Date);
 
(h)          all filings and other actions required to perfect the Transfer to
the Buyer hereunder of the Originator’s interest in the Note Receivable and the
Note Receivable Documents have been made or taken;
 
(i)            no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Note Receivable;
 
(j)            such Note Receivable meets all criteria to be an Eligible Note
Receivable under the Loan Agreement; and
 
(k)           all information on the Note Receivable Schedule delivered to the
Collateral Custodian and the Agent with respect to such Note Receivable is true
and correct.
 
It is understood and agreed that the representations and warranties set forth
herein shall survive delivery of the related Note Receivable Documents to the
Buyer and/or the Collateral Custodian, and shall inure to the benefit of the
Buyer, the Agent and Lender Group, as applicable, and their successors and
assigns, notwithstanding any restrictive or qualified endorsement or assignment.
 
Section 3.04.         Notice of Breach of Representations and Warranties. It is
understood and agreed that the representations and warranties set forth in
Section 3.03 shall survive the conveyance of the Purchased Assets to the Buyer
and the grant by the Buyer of a security interest in the Collateral to the
Agent, as applicable. Upon discovery by the Servicer, the Originator, the Buyer,
or the Agent of a breach of any of such representations and warranties or the
representations and warranties of the Originator set forth in Section 3.02 or
3.03, which breach materially and adversely affects the value or enforceability
of all or any portion of the Purchased Assets or the interests of the Lender
Group in all or any portion of the Collateral, the party discovering such breach
shall give prompt written notice to the others.

 
21

--------------------------------------------------------------------------------

 
 
Section 3.05.          Repurchase or Substitutions of Ineligible Notes
Receivable.
 
(a)           If any Transferred Note Receivable becomes or turns out to be an
Ineligible Note Receivable in whole or in part (including pursuant to Section
2.05), then Originator, with the consent of the Buyer, may repurchase from Buyer
such Transferred Note Receivable and the related Purchased Assets either by
(i) paying to Buyer an amount equal to the outstanding principal balance thereof
plus any accrued and unpaid interest thereon (collectively, the “Repurchase
Price”), which amount shall be used by Buyer to repay Advances Outstanding and
shall be paid directly to the Collection Account or another Cash Management
Account designated by Agent, or (ii) transferring to Buyer in substitution for
such Ineligible Note Receivable one or more Eligible Notes Receivable (each a
“Substitute Note Receivable”) provided that the following conditions are met as
of the date of such substitution:
 
(i)            the Buyer has recommended to the Agent in writing that the
Transferred Notes Receivable to be replaced (each a “Replaced Note Receivable”)
should be replaced;
 
(ii)           each Substitute Note Receivable is an Eligible Note Receivable on
the date of substitution;
 
(iii)          the aggregate Outstanding Loan Balance of such Substitute Notes
Receivable shall be equal to or greater than the aggregate Outstanding Loan
Balance of the Replaced Notes Receivable;
 
(iv)         as of the date of substitution of any such Substitute Note
Receivable, all representations and warranties contained in Section 3.03 shall
be true and correct with respect to such Substitute Notes Receivable;
 
(v)           the substitution of any Substitute Notes Receivable does not cause
a Default or an Event of Default to occur;
 
(vi)          the selection of such Substitute Notes Receivable from the
Originator’s portfolio does not cause the portfolio of Transferred Notes
Receivable held by the Buyer, as opposed to Horizon or any other Subsidiary of
Horizon, to have been selected in a manner adverse to the Buyer or the Lender
Group;
 
(vii)         all actions or additional actions (if any) necessary to perfect
the assignment of such Substitute Notes Receivable and Related Property to the
Buyer and the grant by the Buyer of a security interest therein to the Agent
shall have been taken as of or prior to the date of substitution; and

 
22

--------------------------------------------------------------------------------

 

(viii)       the Originator shall deliver to the Buyer and the Agent on the date
of such substitution (i) a certificate of a Responsible Officer certifying that
each of the foregoing is true and correct as of such date and (ii) a Borrowing
Base Certificate (including a calculation of the Availability after giving
effect to such substitution).
 
(b)           Except as provided in Section 3.05(c), if a Transferred Note
Receivable is or becomes an Ineligible Note Receivable due to a breach of any
representation or warranty set forth in Section 3.03 with respect to a
Transferred Note Receivable (or the Related Property and other related
collateral constituting part of the Purchased Assets related to such Transferred
Note Receivable), then no later than thirty (30) days after the earlier of (x)
knowledge of such breach on the part of the Originator or the Servicer and
(y) receipt by the Originator or the Servicer of written notice thereof given by
the Buyer or the Agent, the Originator shall repurchase such Ineligible Note
Receivable to which such breach relates on the terms and conditions set forth
below; provided, that no such repurchase shall be required to be made with
respect to any Ineligible Note Receivable (and such Transferred Note Receivable
shall cease to be an Ineligible Note Receivable) if, on or before the expiration
of such thirty (30) day period, the representations and warranties in Section
3.03 with respect to such Ineligible Note Receivable shall be made true and
correct in all material respects with respect to such Ineligible Note Receivable
as if such Ineligible Note Receivable had become a Transferred Note Receivable
on such day or such Ineligible Note Receivable is replaced with a Substitute
Note Receivable in accordance with Section 3.05(a).
 
(c)           Notwithstanding anything contained in this Section 3.05 to the
contrary, in the event that (i) the applicable Transferred Note Receivable is
identified for repurchase pursuant to Section 2.05, or (ii) a Transferred Note
Receivable is determined to be an Ineligible Note Receivable by reason of a
breach of any representation and warranty set forth in Section 3.03 as a result
of a failure of such Transferred Note Receivable to be (A) conveyed to the Buyer
free and clear of any Lien of any Person claiming through or under the
Originator or (B) in compliance, in all material respects, with all Applicable
Law, then within one (1) Business Day after the earlier to occur of the
discovery of such breach by the Buyer or receipt by the Buyer of written notice
of such breach given by the Agent, the Originator shall repurchase such
Ineligible Note Receivable on the terms and conditions set forth below.
 
(d)           The Originator will deposit the Repurchase Price, in immediately
available funds, for any Ineligible Note Receivable required to be repurchased
hereunder into the Collection Account or the Agent’s Account on the date
provided in Section 3.05(b) or Section 3.05(c), as applicable. On and after the
date of payment of the Repurchase Price, the applicable Ineligible Note
Receivable and the Related Property and other related collateral constituting
part of the Purchased Assets with respect to such Ineligible Note Receivable
shall cease being included in the Collateral. Upon each such repayment, the
Agent, on behalf of the Lenders, shall automatically and without further action
be deemed to return to the Buyer, and the Buyer shall automatically and without
further action be deemed to return to the Originator, all the right, title and
interest of the Agent on behalf of the Lenders (and all right, title and
interest of the Buyer) in, to and under such Ineligible Notes Receivable and all
monies due or to become due with respect thereto, all proceeds thereof and all
rights to any related Related Property, and all proceeds and products of the
foregoing. The Buyer and the Agent shall, at the sole expense of the Buyer,
execute such documents and instruments of transfer as may be prepared by the
Buyer and the Originator (or the Servicer on their behalf) and take such other
actions as shall reasonably be requested by the Buyer to effect the transfer of
such Ineligible Notes Receivable pursuant to this Section 3.05.

 
23

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
ADMINISTRATION AND SERVICING OF TRANSFERRED NOTES RECEIVABLE
 
Section 4.01.          Appointment of the Servicer.
 
The Buyer hereby appoints Horizon Management as the Servicer hereunder to
service the Transferred Notes Receivable and enforce its respective rights and
interests in and under each Transferred Note Receivable in accordance with the
terms and conditions of this Article IV and to serve in such capacity until the
termination of its responsibilities pursuant to Section 9.01(b). Horizon
Management hereby accepts such appointment and agrees to perform the duties and
obligations with respect thereto set forth herein. The Servicer and the Buyer
hereby acknowledge that the Agent and the Lender Group are third party
beneficiaries of the obligations undertaken by the Servicer hereunder.
 
Section 4.02.          Duties and Responsibilities of the Servicer.
 
(a)           The Servicer shall conduct the servicing, administration and
collection of the Transferred Notes Receivable and shall take, or cause to be
taken, all such actions as may be necessary or advisable to service, administer
and collect Transferred Notes Receivable from time to time on behalf of the
Buyer and as the Buyer’s agent in accordance with the Accepted Servicing
Practices.
 
(b)           The duties of the Servicer, as the Buyer’s agent, shall include,
without limitation:
 
(i)            preparing and submitting of claims to, and post-billing liaison
with, Obligors on Transferred Notes Receivable;
 
(ii)           maintaining all necessary Servicing Records with respect to the
Transferred Notes Receivable and providing such reports to the Buyer, the Agent
and the Lender Group in respect of the servicing of the Transferred Notes
Receivable (including information relating to its performance under this
Agreement) as may be required hereunder, under the Loan Agreement, or as the
Buyer or the Agent may reasonably request;
 
(iii)          maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to re-create Servicing
Records evidencing the Transferred Notes Receivable in the event of the
destruction of the originals thereof) and keeping and maintaining all documents,
books, records and other information reasonably necessary or advisable for the
collection of the Transferred Notes Receivable (including, without limitation,
records adequate to permit the identification of each new Transferred Note
Receivable and all Collections of and adjustments to each existing Transferred
Note Receivable); provided, that any successor Servicer shall only be required
to re-create the Servicing Records of each prior Servicer to the extent such
records have been delivered to it in a format reasonably acceptable to such
successor Servicer;

 
24

--------------------------------------------------------------------------------

 
 
(iv)          promptly delivering to the Buyer, the Collateral Custodian, the
Agent, and the Lender Group, from time to time, such information and Servicing
Records (including information relating to its performance under this Agreement)
as the Buyer, the Collateral Custodian, or the Agent may from time to time
reasonably request;
 
(v)           identifying each Transferred Note Receivable clearly and
unambiguously in its Servicing Records to reflect that such Transferred Note
Receivable is owned by the Buyer and pledged to the Agent, for the benefit of
the Lender Group;
 
(vi)         complying in all material respects with the Required Procedures in
regard to each Transferred Note Receivable;
 
(vii)        complying in all material respects with all Applicable Laws with
respect to it, its business and properties and all Transferred Notes Receivable
and Collections with respect thereto;
 
(viii)       preserving and maintaining its existence, rights, licenses,
franchises and privileges as a limited liability company in the jurisdiction of
its organization, and qualifying and remaining qualified in good standing as a
foreign limited liability company and qualifying to and remaining authorized and
licensed to perform obligations as Servicer (including enforcement of collection
of Transferred Notes Receivable on behalf of the Buyer and the Agent) in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification would materially adversely affect (A)
the rights or interests of the Buyer, the Agent, and the Lender Group in the
Transferred Notes Receivable, (B) the collectability of any Transferred Note
Receivable, or (C) the ability of the Servicer to perform its obligations
hereunder;
 
(ix)           notifying the Buyer and the Agent of any material legal action,
suit, proceeding, dispute, offset deduction, defense or counterclaim that (1) is
or is threatened to be asserted by an Obligor with respect to any Transferred
Note Receivable; or (2) could reasonably be expected to have a Material Adverse
Effect; and
 
(c)           The Buyer and Servicer hereby acknowledge that none of the Agent
or the Lender Group shall have any obligation or liability with respect to the
servicing of any Transferred Notes Receivable, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.

 
25

--------------------------------------------------------------------------------

 
 
Section 4.03.          Authorization of the Servicer.
 
(a)           Each of the Buyer and the Agent, on behalf of the Lender Group,
hereby authorizes the Servicer (including any successor thereto) to take any and
all reasonable steps in its name and on its behalf necessary or desirable and
not inconsistent with the pledge of the Transferred Notes Receivable pursuant to
the Loan Agreement, in the determination of the Servicer, to collect all amounts
due under any and all Transferred Notes Receivable, including, without
limitation, endorsing any of their names on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Transferred Notes
Receivable and, after the delinquency of any Transferred Notes Receivable and to
the extent permitted under and in compliance with Applicable Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Originator could have done if it had continued to own such Notes
Receivable.  The Buyer shall furnish the Servicer (and any successors thereto)
with any powers of attorney and other documents necessary or appropriate to
enable the Servicer to carry out its servicing and administrative duties
hereunder, and shall cooperate with the Servicer to the fullest extent in order
to ensure the collectability of the Transferred Notes Receivable.  In no event
shall the Servicer be entitled to make the Buyer, the Agent or any member of the
Lender Group a party to any litigation without such party’s express prior
written consent, or to make the Buyer a party to any litigation (other than any
routine foreclosure or similar collection procedure) without the Agent’s
consent.
 
(b)           After an Event of Default has occurred and is continuing, at the
Agent’s direction, the Servicer shall take such action as the Agent may deem
necessary or advisable to enforce collection of the Transferred Notes
Receivable; provided, that the Agent may, at any time after an Event of Default
has occurred and is continuing, notify any Obligor with respect to any
Transferred Notes Receivable of the pledge of such Transferred Notes Receivable
to the Agent and direct that payments of all amounts due or to become due to the
Buyer thereunder be made directly to the Agent or any servicer, collection agent
or lock-box or other account designated by the Agent and, upon such notification
and at the expense of the Buyer, the Agent may enforce collection of any such
Transferred Notes Receivable and adjust, settle or compromise the amount or
payment thereof.  The Agent shall give written notice to any successor Servicer
of the Agent’s actions or directions pursuant to this Section 4.03(b).
 
Section 4.04.          Collection of Payments.
 
(a)           Collection Efforts, Modification of Transferred Notes
Receivable.  The Servicer will make reasonable efforts to collect all payments
called for under the terms and provisions of the Transferred Notes Receivable as
and when the same become due, and will follow those collection procedures as are
consistent with Accepted Servicing Practices.  The Servicer may not waive,
modify or otherwise vary any provision of a Transferred Note Receivable, except
as may be in accordance with the Required Procedures or with the consent of
Agent.  Notwithstanding anything to the contrary contained herein, the Servicer
will not take any action with respect to any Transferred Note Receivable that is
prohibited under the Loan Agreement.
 
(b)           Taxes and other Amounts.  To the extent provided for in any
Transferred Note Receivable, the Servicer will use its best efforts to collect
all payments with respect to amounts due for taxes, assessments and insurance
premiums relating to such Transferred Note Receivable or the Related Property
and remit such amounts to the appropriate Governmental Authority or insurer on
or prior to the date such payments are due.

 
26

--------------------------------------------------------------------------------

 

(c)           Payments to Cash Management Account.  On or before the Transfer
Date with respect to each Transferred Note Receivable, the Servicer shall have
instructed all Obligors to make all payments in respect of all Transferred Notes
Receivable included in the Collateral directly to the Collection Account or
other Cash Management Account designated by Agent and established pursuant to
the Loan Agreement.  Servicer shall also be responsible for compliance with the
all other requirements of the cash management provisions in Section 2.6 of the
Loan Agreement.
 
(d)           Adjustments.  If (i) the Servicer makes a deposit into the Cash
Management Account in respect of a Collection of a Transferred Note Receivable
included in the Collateral and such Collection was received by the Servicer in
the form of a check that is not honored for any reason or (ii) the Servicer
makes a mistake with respect to the amount of any Collection and deposits an
amount that is less than or more than the actual amount of such Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into the
Cash Management Account to reflect such dishonored check or mistake.  Any
Scheduled Payment in respect of which a dishonored check is received shall be
deemed not to have been paid.
 
(e)           Released Amounts.  The Agent hereby agrees that it shall release
to the Buyer from the Collateral, and the Buyer hereby agrees to release to the
Originator, an amount equal to the Released Amounts promptly upon receipt of an
Officer’s Certificate of the initial Servicer (or the Originator if the initial
Servicer is no longer the Servicer) setting forth the calculation thereof, which
release shall be automatic and shall require no further act by the Agent;
provided, that, the Agent and the Buyer, as applicable, shall execute and
deliver such instruments of release and assignment, or otherwise confirm the
foregoing release, as may reasonably be requested by the Servicer on behalf of
the Buyer or the Originator, as applicable, in writing.  Upon such release, such
Released Amounts shall not constitute and shall not be included in the
Collateral.  Immediately upon the release to the Buyer by the Agent of the
Released Amounts, the Buyer hereby irrevocably agrees to release to the
Originator such Released Amounts, which release shall be automatic and shall
require no further act by the Buyer; provided, that the Buyer shall execute and
deliver such instruments of release and assignment, or otherwise confirming the
foregoing release of any Released Amounts, as may be reasonably requested by the
Originator.
 
Section 4.05.          Realization Upon Defaulted Notes Receivable.
 
The Servicer will use its reasonable efforts to repossess or otherwise
comparably convert the ownership of any Related Property with respect to a
Defaulted Note Receivable and will act as sales and processing agent for Related
Property that it repossesses.  The Servicer will follow the practices and
procedures set forth in the Required Procedures in order to realize upon such
Related Property.  Without limiting the foregoing, the Servicer may sell any
such Related Property with respect to any Defaulted Note Receivable to the
Servicer or its Affiliates for a purchase price equal to the then fair market
value thereof (including, if applicable, the fair market value of any Warrant
Assets included in such sale) ; any such sale to be evidenced by a certificate
of a Responsible Officer of the Servicer delivered to the Agent identifying the
Defaulted Note Receivable and the Related Property, setting forth the sale price
of the Related Property and certifying that such sale price is the fair market
value of such Related Property; provided, that if after giving effect to such
sale (a) the Availability would not be greater than or equal to zero or (b) a
Default or an Event of Default would exist, then the Servicer prior to selling
any Related Property with respect to a Defaulted Note Receivable shall obtain
the prior written consent of the Agent.  In any case in which any such Related
Property has suffered damage, the Servicer will not expend funds in connection
with any repair or toward the repossession of such Related Property unless it
reasonably determines that such repair and/or repossession will increase the
Recoveries by an amount greater than the amount of such expenses.  The Servicer
will remit to the Collection Account or other Cash Management Account designated
by Agent and established pursuant to the Loan Agreement the Recoveries received
in connection with the sale or disposition of Related Property with respect to a
Defaulted Note Receivable.

 
27

--------------------------------------------------------------------------------

 
 
Section 4.06.          Maintenance of Insurance Policies.
 
The Servicer is hereby authorized and instructed to require that each Obligor
with respect to a Transferred Note Receivable maintain an Insurance Policy with
respect to each Transferred Note Receivable and the Related Property, to the
extent consistent with the Required Procedures.  In connection with its
activities as Servicer, the Servicer agrees to present, on behalf of the Buyer
and the Agent, on behalf of the Lender Group, with respect to the respective
interests, claims to the insurer under each Insurance Policy and any such
liability policy, and to settle, adjust and compromise such claims, in each
case, consistent with the terms of each related Transferred Note Receivable.
 
Section 4.07.          Representations and Warranties of the Servicer.
 
The Servicer hereby represents and warrants as follows:
 
(a)           Organization and Good Standing; Power and Authority.  The Servicer
is a limited liability company duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with all
requisite limited liability company power and authority to own its properties
and to conduct its business as presently conducted and to enter into and perform
its obligations pursuant to this Agreement and each other Loan Document to which
it is a party.
 
(b)           Due Qualification.  The Servicer is qualified to do business as a
limited liability company, is in good standing, and has obtained all licenses
and approvals as required under the laws of all jurisdictions in which the
ownership or lease of its property and or the conduct of its business or the
performance of its obligations pursuant to this Agreement requires such
qualification, standing, license or approval, except where the failure to
qualify or obtain such license or approval could not reasonably be expected to
have a Material Adverse Effect.
 
(c)           Due Authorization.  The Servicer has duly authorized the
execution, delivery and performance of this Agreement by all requisite limited
liability company action.
 
(d)           No Violation.  The consummation of the transactions contemplated
by, and the fulfillment of the terms of, this Agreement by the Servicer (with or
without notice or lapse of time) will not (i) conflict with, result in any
breach of any of the terms or provisions of, or constitute a default under, the
governing documents of the Servicer, or any material contractual obligation to
which the Servicer is a party or by which it or any of its property is bound,
(ii) result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such contractual obligation (other than this
Agreement), or (iii) violate in any material respect any Applicable Law.

 
28

--------------------------------------------------------------------------------

 
 
(e)           No Consent.  No consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any
Governmental Authority having jurisdiction over the Servicer or any of its
properties is required to be obtained by or with respect to the Servicer in
order for the Servicer to enter into this Agreement or perform its obligations
hereunder.
 
(f)           Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with its terms, except as such enforceability may be limited by (i)
applicable Bankruptcy Laws and (ii) general principles of equity (whether
considered in a suit at law or in equity).
 
(g)           No Proceedings.  Except as previously disclosed to the Agent and
Lender Group in writing, there are no proceedings or investigations (formal or
informal) pending or threatened against the Servicer, before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that would (in the
reasonable judgment of the Servicer) be expected to have a Material Adverse
Effect.
 
(h)           Reports Accurate.  All Servicer Certificates, information,
exhibits, financial statements, documents, books, Servicing Records or reports
furnished or to be furnished by the Servicer to the Agent, any member of the
Lender Group or any other party in connection with this Agreement are and will
be accurate, true and correct in all material respects.
 
(i)            No Servicer Default.  No event has occurred and is continuing and
no condition exists, or would result from a Advance or from the application of
the proceeds therefrom, which constitutes or could reasonably be expected to
constitute a Servicer Default.
 
(j)           Material Adverse Change.  Since December 31, 2010, there has been
no Material Adverse Change with respect to the initial Servicer.
 
(k)           Required Procedures.  It has at all times, since the adoption of
the Required Procedures, complied with the Required Procedures with respect to
each Transferred Note Receivable in all material respects.
 
Section 4.08.          Covenants of the Servicer.
 
The Servicer hereby covenants that:
 
(a)           Compliance with Law.  The Servicer will comply in all material
respects with all Applicable Laws, including those with respect to the
Transferred Notes Receivable, the Related Property and Note Receivable Documents
or any part thereof.
 
(b)           Preservation of Corporate Existence.  The Servicer will preserve
and maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a foreign limited liability company in each
jurisdiction where the failure to maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

 
29

--------------------------------------------------------------------------------

 
 
(c)           Obligations with Respect to Transferred Notes Receivable.  The
Servicer will duly fulfill and comply with all obligations on the part of the
Buyer to be fulfilled or complied with under or in connection with each
Transferred Note Receivable under this Agreement, the Loan Agreement or any
other Loan Document and will do nothing to impair the rights of the Buyer or the
Agent, on behalf of Lender Group, in, to and under the Collateral.
 
(d)           Preservation of Security Interest.  The Buyer or the initial
Servicer on behalf of the Buyer will execute and file (or cause the execution
and filing of) such financing and continuation statements and any other
documents and take such other actions that may be required by any law or
regulation of any Governmental Authority to preserve and protect fully the
interest of the Agent, on behalf of Lender Group, in, to and under the
Collateral.
 
(e)           Change of Name or Location; Records.  The initial Servicer (i)
shall not change its name, move the location of its principal executive office
or change its jurisdiction of incorporation, without 30 days’ prior written
notice to the Buyer and the Agent, and (ii) shall not move, or consent to the
Collateral Custodian moving, the Note Receivable Documents related to the
Transferred Notes Receivable, without 45 days’ prior written notice to the Buyer
and the Agent, and (iii) will promptly take all actions required of each
relevant jurisdiction in order to continue the first priority perfected security
interest of the Agent, on behalf of Lender Group, in all Collateral, including
delivery of an Opinion of Counsel.
 
(f)            Required Procedures.  The initial Servicer will comply in all
material respects with the Required Procedures in regard to each Transferred
Note Receivable and the Related Property included in the Collateral.
 
(g)           Notice of Certain Events.  The Servicer will furnish to the Agent,
as soon as possible and in any event within one (1) Business Day after the
Servicer shall have knowledge of the occurrence of any Default or Event of
Default, a written statement setting forth the details of such event and the
action that the Servicer proposes to take with respect thereto.
 
(h)           Extension or Amendment of Transferred Notes Receivable.  The
Servicer will not, except as otherwise permitted in Section 4.04(a), extend,
amend or otherwise modify the terms of any Transferred Note Receivable.
 
(i)           Other.  The Servicer will furnish to the Agent and the Lender
Group such other information, documents records or reports respecting the
Transferred Notes Receivable or the condition or operations, financial or
otherwise of the Servicer as the Buyer, the Agent or the Lender Group may from
time to time reasonably request in order to protect the respective interests of
the Buyer, the Agent or the Lender Group under or as contemplated by this
Agreement, the Loan Agreement or any other Loan Document.
 
(j)            No Commingling.  The Servicer will not commingle its assets with
those of the Buyer.

 
30

--------------------------------------------------------------------------------

 
 
(k)           Inspection of Records.  The Servicer will, at any time and from
time to time during regular business hours, as requested by the Agent, permit
the Agent and the Lender Group, or their respective agents or representatives,
(i) to examine and make copies of and take abstracts from all books, records and
documents (including computer tapes and disks) relating to the Transferred Notes
Receivable and the related Note Receivable Documents and (ii) to visit the
offices and properties of the Buyer, the Originator or the Servicer, as
applicable, for the purpose of examining such materials described in clause (i),
and to discuss matters relating to the Transferred Notes Receivable or the
Buyer’s, the Originator’s or the Servicer’s performance hereunder or under the
related Note Receivable Documents with such officers, directors, employees or
independent public accountants of the Buyer, the Originator or the Servicer, as
applicable, as might reasonably be determined to have knowledge of such matters;
provided that (A) so long as no Default or Event of Default has occurred and is
continuing, Servicer will not be charged for more than three (3) financial or
collateral inspections, audits or appraisals during any calendar year, whether
pursuant to this Agreement or the Loan Agreement, and (B) so long as no Event of
Default has occurred and is continuing, none of Buyer, Horizon nor Horizon
Management will be charged for an aggregate amount in excess of $45,000 for fees
and charges during any calendar year covering financial or collateral
inspections, audits or appraisals pursuant to this Agreement or the Loan
Agreement.
 
(l)            Keeping of Records.  The Servicer will maintain and implement
administrative and operating procedures (including, in the case of the initial
Servicer,  an ability to recreate records evidencing Transferred Notes
Receivable and the related Note Receivable Documents in the event of the
destruction of the originals thereof), and keep and maintain, all documents,
books, computer tapes, disks, records and other information reasonably necessary
or advisable for the collection of all Transferred Notes Receivable (including
records adequate to permit the daily identification of each new Transferred Note
Receivable and all Collections of and adjustments to each existing Transferred
Note Receivable).  The Servicer shall give the Agent (with a copy to the
Collateral Custodian) prompt notice of any material change in its administrative
and operating procedures referred to in the previous sentence.
 
(m)          Compliance with Transferred Notes Receivable.  The Servicer will
(i) at its own expense, timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Transferred Notes Receivable and the related Note Receivable Documents; and (ii)
timely and fully comply in all material respects with the Required Procedures
with respect to each Transferred Note Receivable and the related Note Receivable
Documents.
 
(n)           Consolidation or Merger of the Servicer.  The initial Servicer
shall not consolidate or merge with or into, or sell, lease or transfer all or
substantially all of its assets to, any other Person, unless, in the case of any
such action (i) no Event of Default or Material Adverse Effect would occur or be
reasonably likely to occur as a result of such transaction, (ii) Agent provides
its prior written consent to such transaction and (iii) such Person executes and
delivers to the Agent an agreement by which such Person assumes the obligations
of the Servicer hereunder and under the other Loan Documents to which it is a
party, or confirms that such obligations remain enforceable against it, together
with such certificates and opinions of counsel as the Agent may reasonably
request.

 
31

--------------------------------------------------------------------------------

 
 
(o)           Financial Covenant.  If the Servicer is Horizon Management, the
Servicer shall be in compliance with the financial covenants set forth in
Sections 7.01(c) and 7.01(d)as of each date of measurement.
 
Section 4.09.          The Collateral Custodian.
 
(a)           Appointment; Custodial Duties.  The Buyer and the Agent each
hereby appoints U.S. Bank to act as Collateral Custodian hereunder, for the
benefit of the Buyer, the Agent, and the Lender Group, as provided herein.  U.S.
Bank hereby accepts such appointment and agrees to perform the duties and
responsibilities with respect thereto set forth herein.
 
The Collateral Custodian shall take and retain custody of the Note Receivable
Documents delivered by the Buyer or on its behalf pursuant to Section 2.04
hereof in accordance with the terms and conditions of this Agreement, all for
the benefit of the Lender Group and subject to the Lien thereon in favor of the
Agent, on behalf of the Lender Group.  Upon receipt of any such Note Receivable
Documents, the Collateral Custodian shall perform the review and certification
functions with respect thereto specified in Section 2.05.
 
In taking and retaining custody of the Note Receivable Documents, the Collateral
Custodian shall be acting as the agent of the Agent, on behalf of the Lender
Group; provided, that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Note Receivable
Documents or the instruments therein; provided, further, that, the Collateral
Custodian’s duties as agent shall be limited to those expressly contemplated
herein.  All Note Receivable Documents shall be kept in fire-resistant vaults or
cabinets at the location of Collateral Custodian specified in Annex 1 hereto, or
at such other office as shall be specified to the Agent and the Buyer by the
Collateral Custodian in a written notice delivered at least 45 days prior to
such change.  All Note Receivable Documents shall be segregated with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access.  All Note Receivable Documents shall be clearly segregated
from any other documents or instruments maintained by the Collateral
Custodian.  The Collateral Custodian shall clearly indicate that such Note
Receivable Documents are the sole property of the Buyer, subject to the security
interest of the Agent, on behalf of the Lender Group.  In performing its duties,
the Collateral Custodian shall use the same degree of care and attention as it
employs with respect to similar loan files that it holds as collateral custodian
for others.
 
(b)           Concerning the Collateral Custodian.
 
(i)           Except for its willful misconduct, gross negligence or bad faith,
the Collateral Custodian may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties.  Except for
its willful misconduct, gross negligence or bad faith, the Collateral Custodian
may rely conclusively on and shall be fully protected in acting upon the written
instructions of any designated officer of the Agent.  In no event shall the
Collateral Custodian be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits).

 
32

--------------------------------------------------------------------------------

 
 
(ii)           The Collateral Custodian may consult counsel satisfactory to it,
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.
 
(iii)          The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct, gross
negligence or bad faith.
 
(iv)         The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Notes Receivable or the Note
Receivable Documents, and will not be required to and will not make any
representations as to the validity or value of any of the Notes Receivable.  The
Collateral Custodian shall not be obligated to take any legal action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.
 
(v)           The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.
 
(vi)          The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.
 
(vii)         It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Transferred Notes
Receivable.
 
(viii)        The parties hereto hereby acknowledge and agree that the
Collateral Custodian’s execution of this Agreement shall constitute the
Collateral Custodian’s written acknowledgment and agreement that the Collateral
Custodian is holding any Collateral it receives that may be perfected by
possession under the UCC on behalf of and for the benefit of the Agent and the
Lender Group.
 
(ix)          The Collateral Custodian shall be without liability to the parties
hereto for any damage or loss resulting from or caused by events or
circumstances beyond the Collateral Custodian’s reasonable control including
nationalization, expropriation, currency restrictions, the interruption,
disruption or suspension of the normal procedures and practices of any
securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, fires, floods,
earthquakes or other natural disasters, civil and military disturbance, acts of
war or terrorism, riots, revolution, acts of God, work stoppages, strikes,
national disasters of any kind, or other similar events or acts; errors by any
party hereto in its instructions to the Collateral  Custodian; or changes in
applicable law, regulation or orders.

 
33

--------------------------------------------------------------------------------

 
 
(x)           The Collateral Custodian may at any time resign under this
Agreement by giving not less than sixty (60) days prior written notice thereof
to each party to this Agreement. Promptly after receipt of such notice and for
so long as no Servicer Default has occurred and is continuing, the Servicer
shall select a successor Collateral Custodian with the written consent of the
Agent (which approval shall not be unreasonably withheld, conditioned or
delayed).  No resignation or removal of the Collateral Custodian shall become
effective until the acceptance of a successor collateral custodian hereunder;
provided, that, if a successor Collateral Custodian is not selected within such
60-day period, the Collateral Custodian may petition a court of competent
jurisdiction to select a successor Collateral Custodian.
 
(xi)           In the event of a resignation or removal of the Collateral
Custodian, the Collateral Custodian shall not be required to release possession
of the Required Asset Documents until all amounts owed to the Collateral
Custodian pursuant to this Agreement have been paid to the Collateral Custodian.
 
(c)           Release for Servicing.  From time to time and as appropriate for
the enforcement or servicing of any of the Transferred Notes Receivable, the
Collateral Custodian is hereby authorized, upon receipt from the Servicer on
behalf of the Buyer, of a written request for release of documents and receipt
in the form annexed hereto as Exhibit E, to release to the Servicer the related
Note Receivable Documents or the documents set forth in such request and receipt
to the Servicer.  All documents so released to the Servicer on behalf of the
Buyer shall be held by the Servicer in trust for the benefit of the Buyer, the
Agent and the Lender Group, with respect to their respective interests, in
accordance with the terms of this Agreement.  The Servicer, on behalf of the
Buyer, shall return to the Collateral Custodian the Note Receivable Documents or
other such documents when the Servicer’s need therefor in connection with such
foreclosure or servicing no longer exists, unless the Transferred Note
Receivable shall be liquidated, in which case, upon receipt of an additional
request for release of documents and receipt certifying such liquidation from
the Servicer to the Collateral Custodian in the form annexed hereto as Exhibit
E, the Servicer’s request and receipt submitted pursuant to the first sentence
of this Section 4.09(c) shall be released by the Collateral Custodian to the
Servicer.  Notwithstanding anything in this Section 4.09(c) to the contrary, in
no event shall the Collateral Custodian release any Note Receivable Documents or
part thereof to the Servicer for any reason if the Collateral Custodian has
received written notice from the Agent that an Event of Default has occurred and
is continuing and that the Agent is instructing the Collateral Custodian to
cease releasing documents to the Servicer.
 
(d)           Release for Payment.  Upon receipt by the Collateral Custodian of
the Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit E (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account or other Cash Management Account
designated by Agent as provided in this Agreement and the Loan Agreement), the
Collateral Custodian shall promptly release the related Note Receivable
Documents to the Servicer, on behalf of the Buyer.

 
34

--------------------------------------------------------------------------------

 

(e)           Collateral Custodian Compensation.  As compensation for its
activities hereunder, the Collateral Custodian shall be entitled to a Collateral
Custodian Fee from the Servicer.  To the extent that such Collateral Custodian
Fee is not paid by the Servicer, the Collateral Custodian shall be entitled to
receive the unpaid balance of such Collateral Custodian Fee to the extent of
funds available therefor pursuant to the provision of Sections 2.3(b) of the
Loan Agreement.  The Collateral Custodian’s entitlement to receive the
Collateral Custodian Fee (other than due and unpaid Collateral Custodian Fees
owed through such date) shall cease on the earlier to occur of:  (i) its removal
as Collateral Custodian or (ii) the termination of this Agreement.  The Buyer,
to the extent of funds available to pay such amounts pursuant to Section 2.3(b)
of the Loan Agreement, shall indemnify, defend and hold harmless the Collateral
Custodian for and from any and all costs and expenses (including without
limitation reasonable attorney’s fees and expenses), and any and all losses,
damages, claims and liabilities, that may arise, be brought against or incurred
by the Collateral Custodian, and any advances or disbursements made by the
Collateral Custodian as a result of, relating to, or arising out of this
Agreement, or in the administration or performance of the Collateral Custodian’s
duties hereunder, or the relationship among the Collateral Custodian and the
other parties hereto created hereby, other than such liabilities, losses,
damages, claims, costs and expenses arising out of the Collateral Custodian’s
own gross negligence, bad faith, willful misconduct or reckless disregard of its
obligations hereunder.
 
(f)           Replacement of the Collateral Custodian.  The Collateral Custodian
may be replaced by the Buyer with the prior consent of the Agent, which consent
shall not be unreasonably withheld; provided that no such replacement shall be
effective until a replacement Collateral Custodian has been appointed, has
agreed to act as Collateral Custodian hereunder and has received all Note
Receivable Documents held by the previous Collateral Custodian.
 
Section 4.10.          Representations and Warranties of the Collateral
Custodian.
 
The Collateral Custodian represents and warrants as follows:
 
(a)           Organization and Good Standing.  It is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States with all requisite power and authority to own its
properties and to conduct its business as presently conducted and to enter into
and perform its obligations pursuant to this Agreement.
 
(b)           Due Qualification.  It is duly qualified to do business as a
national banking association and is in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification, licenses or approval except where the failure to so qualify or
have such licenses or approvals has not had, and would not be reasonably
expected to have, a Material Adverse Effect.
 
(c)           Power and Authority.  It has the power and authority to execute
and deliver this Agreement and each other Loan Document to which it is a party
and to carry out their respective terms.  It has duly authorized the execution,
delivery and performance of this Agreement and each other Loan Document to which
it is a party by all requisite action.
 

 
35

--------------------------------------------------------------------------------

 

(d)           No Violation.  The consummation of the transactions contemplated
by, and the fulfillment of the terms of, this Agreement and each other Loan
Document to which it is a party by it will not (i) conflict with, result in any
breach of any of the terms or provisions of, or constitute a default under, its
articles of association, or any contractual obligation to which it is a party or
by which it or any of its property is bound, (ii) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
contractual obligation, or (iii) violate any Applicable Law.
 
(e)           No Consents.  No consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any
Governmental Authority having jurisdiction over it or any of its respective
properties is required to be obtained in order for it to enter into this
Agreement or perform its obligations hereunder.
 
(f)          Binding Obligation.  This Agreement constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Bankruptcy Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).
 
(g)           No Proceedings.  There are no proceedings or investigations
pending or, to the best of its knowledge, threatened, against it before any
Governmental Authority (i) asserting the invalidity of this Agreement, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a Material Adverse Effect.
 
Section 4.11.           Covenants of the Collateral Custodian.
 
The Collateral Custodian hereby covenants that:
 
(a)           Compliance with Law.  The Collateral Custodian will comply in all
material respects with all Applicable Laws.
 
(b)           Preservation of Existence.  The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges as a national
banking association in good standing under the laws of the United States.
 
(c)           No Bankruptcy Petition.  Prior to the date that is one year and
one day (or such longer preference period as shall then be in effect) after the
termination of this Agreement pursuant to Section 10.01, it will not institute
against the Buyer, or join any other Person in instituting against the Buyer,
any Bankruptcy Proceedings or other similar proceedings under the laws of the
United States or any state of the United States.  This Section 4.11(c) will
survive the termination of this Agreement.
 
(d)           Note Receivable Documents.  The Collateral Custodian will not
dispose of any documents constituting the Note Receivable Documents in any
manner that is inconsistent with the performance of its obligations as the
Collateral Custodian pursuant to this Agreement and will not dispose of any
Transferred Note Receivable except as contemplated by this Agreement.

 
36

--------------------------------------------------------------------------------

 

(e)           Location of Note Receivable Documents.  The Note Receivable
Documents to be held by the Collateral Custodian pursuant to this Agreement
shall remain at all times in the possession of the Collateral Custodian at the
address set forth on Annex 1 hereto unless notice of a different address is
given in accordance with the terms hereof.
 
(f)           No Changes in Collateral Custodian Fee.  The Collateral Custodian
will not make any changes to the Collateral Custodian Fee set forth in the
Collateral Custodian Fee Letter without the prior written approval of the Agent.
 
Section 4.12.          The Agent.
 
The Agent shall have no duties or responsibilities under this Agreement except
such duties and responsibilities as are specifically set forth in this
Agreement, and no covenants or obligations shall be implied in this Agreement
against the Agent.  Except for its willful misconduct, gross negligence or bad
faith, the Agent may conclusively rely on and shall be fully protected in acting
upon any certificate, instrument, opinion, notice, letter, telegram or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties.  In no event
shall the Agent be liable for special, indirect or consequential loss or damage
of any kind whatsoever (including but not limited to lost profits).  The Agent
shall not be liable for any error of judgment, or for any act done or step taken
or omitted by it, in good faith, or for any mistakes of fact or law, or for
anything that it may do or refrain from doing in connection herewith except in
the case of its willful misconduct, gross negligence or bad faith.
 
Section 4.13.          Payment of Certain Expenses by the Servicer and the
Buyer.
 
(a)           The Servicer will be required to pay all fees and expenses
incurred by it in connection with the transactions and activities contemplated
by this Agreement, including fees and disbursements of legal counsel and
independent accountants, taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Buyer, except that reasonable out-of-pocket fees and expenses paid by the
Servicer to Persons that are not Affiliates of the Servicer or the Buyer, for
(i) accounting and auditing functions with respect to the servicing of the
Transferred Notes Receivable in accordance with this Agreement, and (ii) legal,
appraisal and other professional services in connection with work outs or the
enforcement of Buyer’s rights and remedies with respect to the Transferred Notes
Receivable in accordance with this Agreement, in each case to the extent not
paid by an Obligor or recovered from the collateral securing such  Transferred
Notes Receivable, shall be reimbursed to the Servicer by the Buyer.  In
consideration for the payment by the Buyer of the Servicing Fee, the Servicer
(so long as it is an Affiliate of the Originator or the Buyer) will be required
to pay all reasonable fees and expenses owing to any bank or trust company in
connection with the maintenance of the Cash Management Accounts.  The Servicer
shall be required to pay such expenses for its own account and shall not be
entitled to any payment therefor other than the Servicing Fee.
 
(b)           The Buyer will be required to pay all fees and expenses incurred
by the Agent, the Lender Group or any Successor Servicer in connection with the
transactions and activities contemplated by this Agreement, including reasonable
fees and disbursements of legal counsel and independent accountants.

 
37

--------------------------------------------------------------------------------

 
 
Section 4.14.          Reports.
 
(a)           Servicer Report.  With respect to each Record Date and the related
Collection Period, the Servicer will provide to the Buyer and the Agent (and if
so requested by Agent, with copies for each Lender), on the related Record Date,
a monthly statement (a “Servicer Report”), signed by a Responsible Officer of
the Servicer and substantially in the form of Exhibit A.
 
(b)           Servicer’s Certificate.  Together with each Servicer Report, the
Servicer shall submit to the Buyer and the Agent (and if so requested by Agent,
with copies for each Lender) a certificate substantially in the form of Exhibit
F (a “Servicer’s Certificate”), signed by a Responsible Officer of the Servicer,
which shall include a certification by such Responsible Officer that no Default
or Event of Default has occurred and is continuing.
 
(c)           Financial Statements.  The initial Servicer will submit to the
Buyer and the Agent (and if so requested by Agent, with copies for each Lender),
within 45 days following the end of each of the Servicer’s fiscal quarters
(other than the final fiscal quarter), commencing for the fiscal quarter ending
on June 30, 2011, unaudited financial statements of the Servicer (including an
analysis of delinquencies and losses for each fiscal quarter) as of the end of
each such fiscal quarter.  The Servicer shall submit to the Buyer and the Agent
(and if so requested by Agent, with copies for each Lender), within one hundred
fifty (150) days following the end of the Servicer’s fiscal year, commencing
with the fiscal year ending on December 31, 2011, annual audited financial
statements as of the end of such fiscal year.
 
Section 4.15.          Annual Statement as to Compliance.
 
The Servicer will provide to the Buyer and Agent (and if so requested by Agent,
with copies for each Lender) within ninety (90) days following the end of each
fiscal year of the Servicer, commencing with the fiscal year ending on
December 31, 2011, an annual report signed by a Responsible Officer of the
Servicer certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the period ending on the
last day of such fiscal year has been made under such Responsible Officer’s
supervision and (b) the Servicer has performed or has caused to be performed in
all material respects all of its obligations under this Agreement throughout
such year and no Servicer Default has occurred and is continuing (or if a
Servicer Default has occurred and is continuing, specifying each such event, the
nature and status thereof and the steps necessary to remedy such event, and, if
a Servicer Default occurred during such year and no notice thereof has been
given to the Agent, specifying such Servicer Default and the steps taken to
remedy such event).
 
Section 4.16.          Limitation on Liability.
 
Except as provided herein, none of the directors or officers or employees or
agents of the Servicer shall be under any liability to the Buyer, the Agent, the
other members of the Lender Group or any other Person for any action taken or
for refraining from the taking of any action as expressly provided for in this
Agreement; provided, that this provision shall not protect any such Person
against any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of its failure to perform materially in accordance with this Agreement.
 
 
38

--------------------------------------------------------------------------------

 
 
The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Notes Receivable in accordance with this Agreement that in its reasonable
opinion may involve it in any expense or liability.  The Servicer may, in its
sole discretion, undertake any legal action relating to the servicing,
collection or administration of Transferred Notes Receivable and the Related
Property that it may reasonably deem necessary or appropriate for the benefit of
the Buyer and the Lender Group with respect to this Agreement and the rights and
duties of the parties hereto and the respective interests of the Buyer and the
Lender Group hereunder.
 
Section 4.17.          The Servicer Not to Resign.
 
The Servicer shall not resign from the obligations and duties hereby imposed on
such Person except upon such Person’s determination that (i) the performance of
its duties hereunder is or becomes impermissible under Applicable Law and
(ii) there is no reasonable action that such Person could take to make the
performance of its duties hereunder permissible under Applicable Law.  Any such
determination permitting the resignation of the Servicer shall be evidenced as
to clause (i) above by an Opinion of Counsel to such effect delivered to the
Buyer and the Agent.  No such resignation shall become effective until a
successor shall have assumed the responsibilities and obligations of such Person
in accordance with the terms of this Agreement.
 
Section 4.18.          Access to Certain Documentation and Information Regarding
the Transferred Notes Receivable.
 
The Buyer and the Servicer shall provide to the Agent from time to time
hereafter, and so long as no Default or Event of Default has occurred and in
continuing, upon reasonable notice and during normal business hours, access to
the Note Receivable Documents and all other documentation regarding the
Transferred Notes Receivable and the Related Property included as part of the
Collateral, such access being afforded without charge.  The Collateral Custodian
shall provide to the Agent from time to time hereafter access to the Note
Receivable Documents and all other documentation regarding the Transferred Notes
Receivable and the Related Property included as part of the Collateral, such
access being afforded without charge but only (i) upon two (2) Business Days’
prior written request, (ii) during normal business hours and (iii) subject to
the Collateral Custodian’s normal security and confidentiality procedures.  From
and after the Closing Date and periodically thereafter at the discretion of the
Agent, the Agent or its agents may review the Buyer’s and the Servicer’s
collection and administration of the Transferred Notes Receivable in order to
assess compliance by the Servicer with the Servicer’s written policies and
procedures, as well as with this Agreement and may conduct an audit of the
Transferred Notes Receivable and related Note Receivable Documents and records
in conjunction with such a review.  Such review shall be reasonable in scope and
shall be completed in a reasonable period of time.  The Buyer shall bear the
cost of such audits.  Notwithstanding the foregoing, (A) so long as no Default
or Event of Default has occurred and is continuing, neither Buyer nor Servicer
will be charged for more than three (3) financial or collateral inspections,
audits or appraisals during any calendar year, whether pursuant to this
Agreement or the Loan Agreement, and (B) so long as no Event of Default has
occurred and is continuing, none of Buyer, Horizon nor Horizon Management will
be charged for an aggregate amount in excess of $45,000 for fees and charges
during any calendar year covering financial or collateral inspections, audits or
appraisals pursuant to this Agreement or the Loan Agreement.

 
39

--------------------------------------------------------------------------------

 
 
Section 4.19.          Identification of Records.
 
The Servicer shall clearly and unambiguously identify each Transferred Note
Receivable that is part of the Collateral and the Related Property in its
computer or other records to reflect that the interest in such Transferred Notes
Receivable and Related Property have been transferred to and are owned by the
Buyer and that the Agent, on behalf of the Lender Group, has the security
interest and Lien therein granted by Buyer pursuant to the Loan Agreement.
 
ARTICLE V

 
ESTABLISHMENT OF CASH MANAGEMENT ACCOUNT
 
Section 5.01.          Cash Management Account.
 
(a)           Establishment of Cash Management Account.  The Servicer, for the
benefit of the Agent and the Lender Group, shall cause to be established and
maintained the Collection Account and other Cash Management Accounts designated
by Agent in accordance with the requirements of Section 2.6 of the Loan
Agreement.
 
(b)           Deposits to Cash Management Account.  The Servicer shall deposit
or cause to be deposited all Collections on or in respect of each Transferred
Note Receivable collected on or after the related Transfer Date (to the extent
received by the Servicer) within one (1) Business Day after receipt
thereof.  The Servicer agrees that it will cause the Originator or other
appropriate Person paying such amounts, as the case may be, to remit directly to
the Collection Account or other Cash Management Accounts designated by Agent,
within one (1) Business Day after receipt thereof, all such amounts to the
extent such amounts are received by such Person.
 
ARTICLE VI

 
[RESERVED]
 
ARTICLE VII

 
COVENANTS
 
Section 7.01.          Financial Covenants of Horizon and Horizon Management.
 
The financial covenants concerning Horizon and Horizon Management set forth in
Sections 7.16(d), (e), (f) and (g) of the Loan Agreement are incorporated by
reference herein as covenants of Horizon and Horizon Management hereunder.

 
40

--------------------------------------------------------------------------------

 
 
Section 7.02.          Covenants Regarding Purchased Assets.
 
(a)           Protect Collateral.  The Originator agrees that it shall not sell,
assign, transfer, pledge or encumber in any other manner the Purchased Assets
(except for the assignment and pledge to the Buyer hereunder).  The Originator
shall warrant and defend the right and title herein granted unto the Buyer in
and to the Purchased Assets (and all right, title and interest represented by
the Collateral) against the claims and demands of all Persons whomsoever.
 
(b)           Further Assurances.  The Originator shall, at its own expense,
promptly execute and deliver all further instruments (including financing
statements, stock powers, other powers and other instruments of transfer or
control) requested by the Buyer or the Agent to perfect and protect the transfer
of the Purchased Assets to the Buyer or any security interest granted or
purported to be granted hereby or under the Loan Agreement, or to enable the
Buyer and/or the Agent, as applicable, to exercise and enforce its rights and
remedies hereunder with respect to the Purchased Assets or under the Loan
Agreement with respect to any Collateral, including the rights and remedies
under Section 9 of the Loan Agreement.  In addition, the Originator shall, at
its own expense, promptly take all further action that the Buyer or the Agent
may request in order to perfect and protect the transfer of the Purchased Assets
to the Buyer or any security interest granted or purported to be granted hereby
or under the Loan Agreement, or to enable the Buyer and/or the Agent, as
applicable, to exercise and enforce its rights and remedies hereunder with
respect to the Purchased Assets or under the Loan Agreement with respect to any
Collateral, including the rights and remedies under Section 9 of the Loan
Agreement.
 
(c)           Collections Held in Trust.  If the Originator receives any
Collections, the Originator shall hold such Collections separate and apart from
its other property in trust for the Buyer and shall, within two (2) Business
Days after receipt thereof, deposit such Collections to the Collection Account
or other Cash Management Accounts designated by Agent.
 
(d)           Consents.  The Originator shall execute and deliver to the Buyer
and/or the Agent, as applicable, upon request and at the time the Buyer and/or
the Agent, as applicable, exercises its remedies, any document deemed necessary
by the Buyer and/or the Agent, as applicable, in order to evidence the
Originator’s consent to the Buyer and/or the Agent exercising their respective
remedies hereunder with respect to the Purchased Assets or under the Loan
Agreement with respect to any Collateral, including the rights and remedies
under Section 9 of the Loan Agreement.
 
(e)           True Sale.  The Originator shall not account for or treat (whether
in financial statements or otherwise) the transfers contemplated by this
Agreement, in any manner other than as a sale of the Transferred Notes
Receivable and related Warrant Assets to the Buyer constituting a “true sale”
for bankruptcy purposes.

 
41

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
THE SERVICER
 
Section 8.01.          Indemnification; Third Party Claims.
 
(a)           The Servicer (so long as it is an Affiliate of the Originator or
the Buyer) shall indemnify the Originator, the Buyer, the Collateral Custodian,
the Agent and each other member of the Lender Group, their respective officers,
directors, employees, agents and “control persons,” as such term is used under
the Securities Act and under the Exchange Act (each a “Servicer Indemnified
Party”) and hold harmless each of them against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a breach of
any of the Servicer’s representations and warranties and covenants contained in
this Agreement or in any way relating to the failure of the Servicer to perform
its duties and service the Transferred Notes Receivable in compliance with the
terms of this Agreement except to the extent such loss arises out of such
Servicer Indemnified Party’s fraud, gross negligence or willful misconduct;
provided, however, that if the Servicer is not liable pursuant to the provisions
of Section 8.01(b) hereof for its failure to perform its duties and service the
Transferred Notes Receivable in compliance with the terms of this Agreement,
then the provisions of this Section 8.01 shall have no force and effect with
respect to such failure; provided, further that (i) no successor Servicer shall
be liable for the breaches of representations or warranties or covenants, or
actions or omissions, of a predecessor Servicer; and (ii) the Servicer shall not
be so required to indemnify a Servicer Indemnified Party or to otherwise be
liable to an Servicer Indemnified Party for any losses in respect of the
non-performance of the Transferred Notes Receivable, the creditworthiness of the
Obligors with respect to the Transferred Notes Receivable, changes in the market
value of the Transferred Note Receivable or other similar investment risks
associated with the Transferred Note Receivable if the effect of such indemnity
would be to provide credit recourse to the Originator for the performance of the
Transferred Note Receivable.
 
(b)           None of the Originator or the Servicer or any of their respective
Affiliates, directors, officers, employees or agents shall be under any
liability to the Collateral Custodian, the Buyer, the Agent or any member of the
Lender Group for any action taken, or for refraining from the taking of any
action, in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Originator, the
Servicer or any of their respective Affiliates, directors, officers, employees,
agents against the remedies provided herein for the breach of any warranties,
representations or covenants made herein, or against any expense or liability
specifically required to be borne by such party without right of reimbursement
pursuant to the terms hereof, or against any expense or liability which would
otherwise be imposed by reason of misfeasance, bad faith or negligence in the
performance of the respective duties of the Servicer or the Originator, as the
case may be.  The Originator, the Servicer and any of their respective
Affiliates, directors, officers, employees, agents may rely in good faith on any
document of any kind which, prima facie, is properly executed and submitted by
any Person respecting any matters arising hereunder.

 
42

--------------------------------------------------------------------------------

 
 
(c)           Horizon agrees to indemnify and hold harmless the Collateral
Custodian, the Buyer, the Agent, and the Lender Group (each a “Horizon
Indemnified Party,” together with the Servicer Indemnified Parties, the
“Indemnified Parties”), from and against any loss, liability, expense, damage,
claim or injury arising out of or based on (i) any breach of any representation,
warranty or covenant of Horizon in any Loan Document, including, without
limitation, by reason of any acts, omissions, or alleged acts or omissions
arising out of activities of Horizon in its capacity as the Originator or the
Servicer, and (ii) any untrue statement by Horizon of any material fact,
including, without limitation, any Officer’s Certificate, statement, report or
other document or information prepared by any such Person and furnished or to be
furnished by it pursuant to or in connection with the transactions contemplated
thereby and not corrected prior to completion of the relevant transaction
including, without limitation, such written information as may have been and may
be furnished in connection with any due diligence investigation with respect to
the Transferred Notes Receivable or any such Person’s business, operations or
financial condition, including reasonable attorneys’ fees and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim; provided that Horizon shall not indemnify a Horizon
Indemnified Party to the extent such loss, liability, expense, damage or injury
is due to either such Horizon Indemnified Party’s willful misfeasance, bad faith
or gross negligence or by reason of such Horizon Indemnified Party’s reckless
disregard of its obligations hereunder; provided, further, that Horizon shall
not be so required to indemnify a Horizon Indemnified Party or to otherwise be
liable to a Horizon Indemnified Party for any losses in respect of the
non-performance of the Transferred Notes Receivable, the creditworthiness of the
Obligors with respect to the Transferred Notes Receivable, changes in the market
value of the Transferred Notes Receivable or other similar investment risks
associated with the Transferred Notes Receivable if the effect of such indemnity
would be to provide credit recourse to Horizon for the performance of the
Transferred Notes Receivable.  The provisions of this indemnity shall run
directly to and be enforceable by a Horizon Indemnified Party subject to the
limitations hereof.
 
(d)           With respect to a claim subject to indemnity hereunder made by any
Person against an Indemnified Party (a “Third Party Claim”), such Indemnified
Party shall notify the related indemnifying parties (each an “Indemnifying
Party”) in writing of the Third Party Claim within a reasonable time after
receipt by such Indemnified Party of written notice of the Third Party Claim
unless the Indemnifying Parties shall have previously obtained actual knowledge
thereof.  Thereafter, the Indemnified Party shall deliver to the Indemnifying
Parties, within a reasonable time after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim.  No failure to give such
notice or deliver such documents shall effect the rights to indemnity
hereunder.  Each Indemnifying Party shall promptly notify the Agent and the
Indemnified Party (if other than the Agent) of any claim of which it has been
notified and shall promptly notify the Agent and the Indemnified Party (if
applicable) of its intended course of action with respect to any claim.

 
43

--------------------------------------------------------------------------------

 

(e)           If a Third Party Claim is made against an Indemnified Party, while
maintaining control over its own defense, the Indemnified Party shall cooperate
and consult fully with the Indemnifying Party in preparing such defense, and the
Indemnified Party may defend the same in such manner as it may deem appropriate,
including settling such claim or litigation after giving notice to the
Indemnifying Party of such terms and the Indemnifying Party will promptly
reimburse the Indemnified Party upon written request; provided, however, that
the Indemnified Party may not settle any claim or litigation without the consent
of the Indemnifying Party; provided, further, that the Indemnifying Party shall
have the right to reject the selection of counsel by the Indemnified Party if
the Indemnifying Party reasonably determines that such counsel is inappropriate
in light of the nature of the claim or litigation and shall have the right to
assume the defense of such claim or litigation if the Indemnifying Party
determines that the manner of defense of such claim or litigation is
unreasonable.
 
Section 8.02.          Relationship of Servicer to the Buyer and the Agent.
 
The relationship of the Servicer (and of any successor to the Servicer as
servicer under this Agreement) to the Buyer and the Agent under this Agreement
is intended by the parties hereto to be that of an independent contractor and
not of a joint venturer, agent or partner of the Buyer or the Agent.
 
Section 8.03.          Servicer May Be a Lender.
 
Each of the Servicer and any Affiliate of the Servicer may in its individual or
any other capacity become a Lender under the Loan Agreement with the same rights
as it would have if it were not the Servicer or an Affiliate thereof except as
otherwise specifically provided herein; provided, however, that at any time that
Horizon Management or any of its Affiliates is the Servicer, neither the
Servicer nor any of its Affiliates may be a Lender.  In its capacity as a
Lender, the Servicer or such Affiliate shall have an equal and proportionate
benefit under the provisions of this Agreement and the Loan Agreement, without
preference, priority, or distinction as among all of the Lenders.  The Servicer
shall notify the Agent promptly after it or any of its Affiliates proposes to
become a Lender.
 
ARTICLE IX

 
SERVICER DEFAULT
 
Section 9.01.          Servicer Default.
 
(a)           The occurrence of any of the following events shall constitute a
“Servicer Default”:
 
(1)      any failure by the Servicer to make any payment, transfer or deposit or
to give instructions or notice to the Buyer, the Agent or any member of the
Lender Group as required by this Agreement, or to deliver any Servicer Report or
other report required hereunder on or before the date such payment, transfer,
deposit, instruction of notice or report is required to be made or given, as the
case may be, under the terms of this Agreement;
 
(2)      any failure on the part of the Servicer duly to observe or perform in
any material respect any of the other covenants or agreements on the part of the
Servicer contained in any Note Receivable Document to which it is a party and
which relates to a Transferred Note Receivable;

 
44

--------------------------------------------------------------------------------

 
 
(3)    any breach on the part of the Servicer of any representation or warranty
contained in any Note Receivable Document to which it is a party and which
relates to a Transferred Note Receivable that has a material adverse affect on
the interests of any of the parties hereto or thereto or any member of the
Lender Group;
 
(4)    a Bankruptcy Event shall occur with respect to the Servicer;
 
(5)    so long as the Servicer or the Originator is an Affiliate of the Buyer,
any “event of default” by the Servicer or the Originator occurs under any of the
Note Receivable Documents relating to a Transferred Note Receivable;
 
(6)    if the Servicer is an Affiliate of Horizon, and Horizon fails to comply
with the financial covenants set forth in Sections 7.01(a) or 7.01(b);
 
(7)    the Servicer shall fail in any material respect to service the
Transferred Notes Receivable in accordance with the Required Procedures;
 
(8)    the Servicer agrees to or otherwise permits any change in the Required
Procedures not permitted by the definition thereof;
 
(9)    any financial or asset information reasonably requested by the Agent as
provided herein is not provided as requested within five (5) Business Days of
the receipt by the Servicer of such request;
 
(10)  the rendering against the Servicer of a final judgment, decree or order
for the payment of money in excess of $250,000 (individually or in the
aggregate) and either (a) enforcement of such judgment or claim remains unstayed
or unsatisfied for a period of thirty (30) consecutive days and is not fully
covered (subject to standard deductibles) by insurance coverage under which the
insurer has accepted liability, or (b) the judgment creditor or claimant begins
enforcement proceedings of such judgment or Lien;
 
(11)  the failure of the Servicer to make any payment due with respect to
Indebtedness with an aggregate principal amount exceeding $250,000 or the
occurrence of any event or condition that would permit acceleration of such
recourse debt or other obligations if such event or condition has not been
waived; and
 
(12)  if the Servicer is an Affiliate of Horizon, and any two of the three
individuals serving as of the Closing Date as the Chief Executive Officer, the
President, or the Chief Financial Officer of Servicer shall cease to be actively
involved in the business of Servicer in such capacity, and such individuals have
not been replaced by individuals of like qualifications and experience within
ninety (90) days and with respect to whom the Agent has completed a background
check with the results of such background check being acceptable to the Agent in
its Permitted Discretion.

 
45

--------------------------------------------------------------------------------

 
 
(b)           Upon the occurrence of an Event of Default, the Buyer, with the
consent of the Agent, or the Agent, in each case by notice in writing to the
Servicer and the other party hereto, may, in addition to whatever rights such
Person may have at law or in equity to damages, including injunctive relief and
specific performance, terminate all the rights and obligations of the Servicer
under this Agreement and in and to the Transferred Notes Receivable and the
proceeds thereof, as servicer under this Agreement.  Within a commercially
reasonable time following receipt by the Servicer of such written notice, all
authority and power of the Servicer under this Agreement, whether with respect
to the Transferred Notes Receivable or otherwise, shall, subject to Section
9.02, pass to and be vested in a successor servicer, and the successor servicer
is hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments and do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including, but
not limited to, the transfer and endorsement or assignment of the Transferred
Notes Receivable and related documents.  The Servicer agrees to cooperate with
the successor servicer in effecting the termination of the Servicer’s
responsibilities and rights hereunder, including, without limitation, the
transfer to the successor servicer for administration by it of all amounts which
shall at the time have been or are thereafter received with respect to the
Purchased Assets.
 
Section 9.02.          Appointment of Successor.
 
(a)           If the Servicer receives a notice of termination pursuant to
Section 9.01 hereof, or the Agent receives the resignation of the Servicer
evidenced by an Opinion of Counsel, then the Agent shall submit to Horizon the
name of a proposed successor servicer (the “Successor Servicer”).  Horizon shall
have the right to reject one proposed Successor Servicer within two (2) Business
Days of the Agent’s submission and, upon such rejection Horizon shall have no
further consent rights with respect to the appointment of any Successor
Servicer.  If Horizon shall not have rejected such proposed Successor Servicer
within such two (2) Business Day period, the Agent shall, as promptly as
possible, appoint such Successor Servicer as servicer hereunder so long as such
proposed Successor Servicer is acceptable to the Lender Group.  The Successor
Servicer shall accept its appointment by a written assumption in a form
acceptable to the Agent.  In the event that a Successor Servicer has not
accepted its appointment at the time when the Servicer ceases to act as
Servicer, the Agent shall petition a court of competent jurisdiction to appoint
any established financial institution, having a net worth of not less than
United States $50,000,000 and whose regular business includes the servicing of
assets similar to the Transferred Notes Receivable, as the Successor Servicer
hereunder.
 
(b)           Upon its appointment, the Successor Servicer shall be the
successor in all respects to the Servicer with respect to servicing functions
under this Agreement and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to the Successor Servicer; provided, however, that the Successor
Servicer shall have (i) no liability with respect to any action performed by the
terminated Servicer prior to the date that the Successor Servicer becomes the
successor to the Servicer or any claim of a third party based on any alleged
action or inaction of the terminated Servicer, (ii) no obligation to perform any
advancing obligations, if any, of the Servicer unless it elects to in its sole
discretion, (iii) no obligation to pay any taxes required to be paid by the
Servicer (provided that the Successor Servicer shall pay any income taxes for
which it is liable), (iv) no obligation to pay any of the fees and expenses of
any other party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any indemnification obligations of any prior
Servicer, including the original Servicer.  The indemnification obligations of
the Successor Servicer upon becoming a successor servicer, are expressly limited
to those instances of negligence or willful misconduct of the Successor
Servicer.

 
46

--------------------------------------------------------------------------------

 
 
(c)           All authority and power granted to the Servicer under this
Agreement shall automatically cease and terminate upon termination of this
Agreement and shall pass to and be vested in the Buyer and, without limitation,
the Buyer is hereby authorized and empowered to execute and deliver, on behalf
of the Servicer, as attorney-in-fact or otherwise, all documents and other
instruments, and to do and accomplish all other acts or things necessary or
appropriate to effect the purposes of such transfer of servicing rights.  The
Servicer agrees to cooperate with the Buyer in effecting the termination of the
responsibilities and rights of the Servicer to conduct servicing of the
Transferred Notes Receivable.
 
(d)           As compensation, any Successor Servicer so appointed shall be
entitled to receive the Servicing Fee.  No appointment of a successor to the
Servicer hereunder shall be effective until written notice of such proposed
appointment shall have been provided to the Agent and the Agent shall have
consented thereto.  Notwithstanding anything to the contrary contained herein,
in no event shall the Agent, in any capacity, be liable for any Servicing Fee or
for any differential in the amount of the Servicing Fee paid hereunder and the
amount necessary to induce any Successor Servicer under this Agreement and the
transactions set forth or provided for by this Agreement.  A Successor Servicer
shall be entitled to recover the Servicing Fee to the extent of funds available
therefor pursuant to the provision of Section 2.3(b) of the Loan Agreement.
 
The Servicer agrees to cooperate and use its best efforts in effecting the
transition of the responsibilities and rights of servicing of the Note
Receivable Documents relating to the Transferred Notes Receivable, including,
without limitation, the transfer to any Successor Servicer for the
administration by it of all cash amounts that shall at the time be held by
Servicer for deposit, or have been deposited by the Servicer, or thereafter
received with respect to the Note Receivable Documents relating to the
Transferred Notes Receivable, and the delivery to the Successor Servicer in an
orderly and timely fashion of all files and records with respect to such Note
Receivable Documents and a computer tape in readable form (consistent with the
Data Tape) containing all information necessary to enable the Successor Servicer
to service the Transferred Notes Receivable.  In addition, the Servicer agrees
to cooperate and use its best efforts in providing, at the Servicer’s expense,
the Successor Servicer with reasonable access (including at the premises of the
Servicer) to Servicer’s employees, and any and all of the books, records (in
electronic or other form) or other information reasonably requested by it to
enable the Successor Servicer to assume the servicing functions hereunder and to
maintain a list of key servicing personnel and contact information.

 
47

--------------------------------------------------------------------------------

 
 
Section 9.03.          Waiver of Defaults.
 
The Agent may waive any events permitting removal of the Servicer as servicer
pursuant to Section 9.01.  Upon any waiver of a past default, such default shall
cease to exist and any Servicer Default arising therefrom shall be deemed to
have been remedied for every purpose of this Agreement.  No such waiver shall
extend to any subsequent or other default or impair any right consequent thereto
except to the extent expressly so waived.
 
Section 9.04.          Accounting Upon Termination of Servicer.
 
Upon termination of the Servicer under this Article IX, the Servicer shall, at
its own expense:
 
(a)           deliver to its successor or, if none shall yet have been
appointed, to the Agent, any Collections received and not yet deposited in the
Collection Account;
 
(b)           deliver to its successor or, if none shall yet have been
appointed, to the Collateral Custodian, all Note Receivable Documents and
related documents and statements held by it hereunder relating to the
Transferred Notes Receivable and a copy of the most recent Data Tape;
 
(c)           deliver to its successor, the Agent, and the Buyer a full
accounting of all funds, including a statement showing the Scheduled Payments
with respect to the Transferred Notes Receivable collected by it and a statement
of monies held in trust by it for payments or charges with respect to the
Transferred Note Receivable; and
 
(d)           execute and deliver such instruments and perform all acts
reasonably requested in order to effect the orderly and efficient transfer of
servicing of the Transferred Notes Receivable to its successor and to more fully
and definitively vest in such successor all rights, powers, duties,
responsibilities, obligations and liabilities of the Servicer under this
Agreement.
 
ARTICLE X

 
TERMINATION
 
Section 10.01.       Termination.  This Agreement shall terminate upon
either:  (A) the later of (i) the termination of the Loan Agreement and the
satisfaction and discharge of all Obligations due and owing in accordance with
the provisions thereof, or (ii) the disposition of all funds with respect to the
last Transferred Note Receivable and the remittance of all funds due hereunder
and the payment of all amounts due and payable, including, in both cases,
without limitation, indemnification payments payable pursuant to any Loan
Document to the Agent, the Lender Group, the Buyer, the Servicer, and the
Collateral Custodian, written notice of the occurrence of either of which shall
be provided to the Agent by the Servicer; or (B) the mutual written consent of
the Buyer, the Originator, the Servicer, and the Agent.
 
 
48

--------------------------------------------------------------------------------

 
 
ARTICLE XI

 
MISCELLANEOUS PROVISIONS
 
Section 11.01.        Amendment.
 
This Agreement may be amended from time to time by the written agreement of the
Buyer, the Originator, the Servicer, the Collateral Custodian and the Agent.
 
Section 11.02.        Duration of Agreement.
 
This Agreement shall continue in existence and effect until terminated as herein
provided.
 
Section 11.03.        CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
(a)           THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND
THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH PARTY
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.03(b).
 
(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 
49

--------------------------------------------------------------------------------

 

(d)           EACH OF THE BUYER, THE ORIGINATOR AND THE SERVICER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS  LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW
YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BUYER, THE ORIGINATOR OR THE
SERVICER OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
Section 11.04.        Notices.
 
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if (i) delivered personally, mailed by
overnight mail, certified mail or registered mail, postage prepaid, or (ii)
transmitted by telecopy, upon telephone confirmation of receipt thereof, as
follows:
 
If to the Buyer:
 
Horizon Credit II LLC
   
c/o Horizon Technology Finance Corporation
   
312 Farmington Avenue
   
Farmington, CT  06032
   
Attn:  Jay Bombara
   
Fax No.  860-676-8655
     
with copies to:
 
Dickstein Shapiro LLP
   
201 Broad Street, Suite 1200
   
Stamford, CT  06901
   
Attn:  Evan S. Seideman, Esq.
   
Fax No.  917-591-5859
     
If to the Originator:
 
Horizon Technology Finance Corporation
   
312 Farmington Avenue
   
Farmington, CT  06032
   
Attn:  Jay Bombara
   
Fax No.  860-676-8655
     
with copies to:
 
Dickstein Shapiro LLP
   
201 Broad Street, Suite 1200
   
Stamford, CT  06901
   
Attn:  Evan S. Seideman, Esq.
   
Fax No.  917-591-5859


 
50

--------------------------------------------------------------------------------

 


If to the Servicer:
 
Horizon Technology Finance Management LLC
   
312 Farmington Avenue
   
Farmington, CT  06032
   
Attn:  Jay Bombara
   
Fax No.  860-676-8655
     
with copies to:
 
Dickstein Shapiro LLP
   
201 Broad Street, Suite 1200
   
Stamford, CT  06901
   
Attn:  Evan S. Seideman, Esq.
   
Fax No.  917-591-5859
     
If to the Collateral
 
U.S. Bank National Association
Custodian:
 
1133 Rankin Street, Suite 100
   
St. Paul, MN  55116
   
Attn: Account Management - Horizon Credit II
   
Fax No.  651-695-6102
     
If to the Agent:
 
Wells Fargo Capital Finance, LLC
   
14241 Dallas Parkway, Suite 1300
   
Dallas, TX  75244
   
Attn: Loan Portfolio Manager – Horizon Credit II
   
Fax No.  972-387-5775
     
with copies to:
 
McDermott Will & Emery LLP
   
275 Middlefield Road, Suite 100
   
Menlo Park, CA  94025-4004
   
Attn:    Dick M. Okada, Esq.
   
Fax No.  650-815-7401



Any of the Buyer, the Originator, the Servicer, the Collateral Custodian and the
Agent may change the address or telecopy number at which it is to receive
notices hereunder, by notice in writing in the foregoing manner given to each
other party to this Agreement.  Any such notices shall be deemed to be effective
with respect to any party hereto upon the receipt of such notice or telephone
confirmation thereof by such party, as applicable.
 
Section 11.05.        Severability of Provisions.
 
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be held invalid for any reason whatsoever, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms of this Agreement.

 
51

--------------------------------------------------------------------------------

 
 
Section 11.06.        No Partnership.
 
Nothing herein contained shall be deemed or construed to create any partnership
or joint venture between the parties hereto.
 
Section 11.07.        Counterparts.
 
This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts (including by fax or other electronic
means), each of which, when so executed, shall be deemed to be an original and
such counterparts, together, shall constitute one and the same Agreement.
 
Section 11.08.        Successors and Assigns.
 
This Agreement shall inure to the benefit of and be binding upon the Buyer, the
Originator, the Servicer, the Collateral Custodian and the Agent, and their
respective successors and permitted assigns.
 
Section 11.09.        Headings.
 
The headings of the various Sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.
 
Section 11.10.        Non-Petition Agreement.
 
Notwithstanding any prior termination of any Loan Document, the Originator, the
Servicer, and the Collateral Custodian, each severally and not jointly,
covenants that it shall not, prior to the date which is one year and one day,
or, if longer, the applicable preference period then in effect, after the
termination of this Agreement pursuant to Section 10.01, acquiesce, petition or
otherwise, directly or indirectly, invoke or cause the Buyer to invoke the
process of any governmental authority for the purpose of commencing or
sustaining a case against the Buyer under any Bankruptcy Law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Buyer or any substantial part of their respective
property or ordering the winding up or liquidation of the affairs of the Buyer.

 
52

--------------------------------------------------------------------------------

 

Section 11.11.        Due Diligence.
 
The Originator acknowledges that the Agent and the Lender Group may make
Advances and may enter into transactions based solely upon the information
provided by the Originator to the Agent and the Lender Group in the Note
Receivables Schedules and the representations, warranties and covenants
contained herein, and that the Agent, at its option, has the right prior to any
such Advance to conduct a partial or complete due diligence review on some or
all of the Transferred Note Receivables securing such Advance, including,
without limitation, re-generating the information used to originate each such
Transferred Note Receivables.  The Agent may underwrite such Transferred Note
Receivables itself or engage a mutually agreed upon third party underwriter to
perform such underwriting.  The Originator agrees to cooperate with the Agent
and any third party underwriter in connection with such underwriting, including,
but not limited to, providing the Agent and any third party underwriter with
access to any and all documents, records, agreements, instruments or information
relating to such Transferred Notes Receivables in the possession, or under the
control, of the Servicer.  The Originator also shall make available to the Agent
and the Buyer a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Transferred Note Receivables and the related
Note Receivable Documents.  The Agent agrees (on behalf of itself and its
Affiliates, directors, officers, employees and representatives) to use
reasonable precaution to keep confidential, in accordance with its customary
procedures for handling confidential information and in accordance with safe and
sound practices, and not to disclose to any third party, any non-public
information supplied to it or otherwise obtained by it hereunder with respect to
the Originator or any of its Affiliates; provided, however, that nothing herein
shall prohibit the disclosure of any such information to the extent required by
statute, rule, regulation or judicial process; provided, further that, unless
specifically prohibited by applicable law or court order, the Agent shall, prior
to disclosure thereof, notify the Originator of any request for disclosure of
any such non-public information.  The Agent further agrees not to use any such
non-public information for any purpose unrelated to this Agreement and that the
Agent shall not disclose such non public information to any third party
underwriter without obtaining a written agreement from such third party
underwriter to comply with the confidentiality provisions of this Section 11.11.
 
Section 11.12.        No Reliance.
 
Each of the Originator and the Buyer hereby acknowledges that it has not relied
on the Agent or any member of the Lender Group or any of their officers,
directors, employees, agents and “control persons” as such term is used under
the Securities Act and under the Exchange Act, for any tax, accounting, legal or
other professional advice in connection with the transactions contemplated by
the Loan Documents, that each of the Originator and the Buyer has retained and
been advised by such tax, accounting, legal and other professionals as it has
deemed necessary in connection with the transactions contemplated by the Loan
Documents and that neither the Agent nor any member of the Lender Group makes
any representation or warranty, and that neither the Agent nor any member of the
Lender Group shall have any liability with respect to, the tax, accounting or
legal treatment or implications relating to the transactions contemplated by the
Loan Documents.
 
Section 11.13.        Conflicts.
 
Notwithstanding anything contained in the Loan Documents to the contrary, (a) in
the event of the conflict between the terms of this Agreement and the Loan
Agreement, the terms of the Loan Agreement shall control, and (b) in the event
of the conflict between the terms of this Agreement and any other Loan Document
(other than the Loan Agreement), the terms of this Agreement shall control.
 
Section 11.14.        No Agency.
 
Nothing contained herein or in the Loan Documents shall be construed to create
an agency or fiduciary relationship between the Agent, any member of the Lender
Group or any of their Affiliates and the Buyer, the Originator or the
Servicer.  None of the Agent, any member of the Lender Group, or any of their
Affiliates shall be liable for any acts or actions effected in connection with
any sale of the Transferred Notes Receivables by the Buyer, the Originator or
the Servicer.
 
[Remainder of Page Intentionally Left Blank]

 
53

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed by
their respective officers thereunto duly authorized, as of the day and year
first above written, to this Agreement.
 

  HORIZON CREDIT II LLC,   as the Buyer      
By:
          
  Name:       Robert D. Pomeroy, Jr.   Title:         Chief Executive Officer  
    HORIZON TECHNOLOGY FINANCE CORPORATION,   as the Originator      
By:
          
  Name:       Robert D. Pomeroy, Jr.   Title:         Chief Executive Officer  
    HORIZON TECHNOLOGY FINANCE MANAGEMENT LLC,   as the Servicer      
By:
          
  Name:       Robert D. Pomeroy, Jr.   Title:         Chief Executive Officer  
    U.S. BANK NATIONAL ASSOCIATION,   as the Collateral Custodian      
By:
          
  Name:     Title:         WELLS FARGO CAPITAL FINANCE, LLC,   as the Agent    
 
By:
          
  Name:       Walter K. Stockhecker   Title:         Vice President



SIGNATURE PAGE TO
SALE AND SERVICING AGREEMENT

 
 

--------------------------------------------------------------------------------

 